Exhibit 10.1

Execution Version

TERM LOAN CREDIT AGREEMENT

Dated as of February 17, 2016

among

BASIC ENERGY SERVICES, INC.,
as the Borrower,

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,

and

THE LENDERS PARTY HERETO




 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS1

Section 1.01.Defined Terms1

Section 1.02.Other Interpretive Provisions32

Section 1.03.Accounting Terms33

Section 1.04.Rounding34

Section 1.05.Times of Day34

Section 1.06.[Reserved]34

Section 1.07.Currency Equivalents Generally34

Section 1.08.Uniform Commercial Code34

ARTICLE II

THE COMMITMENTS AND LOANS34

Section 2.01.The Loans34

Section 2.02.Borrowings of Loans35

Section 2.03.[Reserved].35

Section 2.04.[Reserved]36

Section 2.05.Prepayments36

Section 2.06.Termination or Reduction of Commitments38

Section 2.07.Repayment of Loans39

Section 2.08.Interest39

Section 2.09.Fees40

Section 2.10.Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate41

Section 2.11.Evidence of Debt41

Section 2.12.Payments Generally; Administrative Agent’s Clawback41

Section 2.13.Sharing of Payments by Lenders43

Section 2.14.[Reserved]44

Section 2.15.[Reserved]44

Section 2.16.Defaulting Lenders.44

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY46

Section 3.01.Taxes46

Section 3.02.[Reserved]50

Section 3.03.[Reserved]50

Section 3.04.Increased Costs50

Section 3.05.[Reserved].52

Section 3.06.Mitigation Obligations; Replacement of Lenders52

Section 3.07.Survival52

ARTICLE IV

CONDITIONS PRECEDENT52

Section 4.01.Conditions to the Effective Date52

Section 4.02.Conditions to Borrowing of Closing Date Term Loans53





 

--------------------------------------------------------------------------------

 

 

 

Section 4.03.Conditions to Borrowing of Delayed Draw Term Loans57

Section 4.04.Conditions to Release of Loans from the Escrow Account59

ARTICLE V

REPRESENTATIONS AND WARRANTIES59

Section 5.01.Existence, Qualification and Power59

Section 5.02.Authorization; No Contravention60

Section 5.03.Governmental Authorization; Other Consents60

Section 5.04.Binding Effect60

Section 5.05.Financial Statements; No Material Adverse Effect60

Section 5.06.Litigation61

Section 5.07.No Default62

Section 5.08.Ownership of Property; Liens; Investments62

Section 5.09.Environmental Compliance62

Section 5.10.Insurance63

Section 5.11.Taxes63

Section 5.12.ERISA Compliance63

Section 5.13.Subsidiaries; Equity Interests; Loan Parties64

Section 5.14.Margin Regulations; Investment Company Act64

Section 5.15.Disclosure65

Section 5.16.Compliance with Laws65

Section 5.17.Intellectual Property; Licenses, Etc65

Section 5.18.Solvency66

Section 5.19.Casualty, Etc66

Section 5.20.Labor Matters66

Section 5.21.Collateral Documents66

Section 5.22.Sanctions and Anti-Corruption Concerns66

ARTICLE VI

AFFIRMATIVE COVENANTS67

Section 6.01.Financial Statements67

Section 6.02.Certificates; Other Information68

Section 6.03.Notices71

Section 6.04.Payment of Obligations71

Section 6.05.Preservation of Existence, Etc71

Section 6.06.Maintenance of Properties72

Section 6.07.Maintenance of Insurance72

Section 6.08.Compliance with Laws73

Section 6.09.Books and Records73

Section 6.10.Inspection Rights73

Section 6.11.Use of Proceeds74

Section 6.12.Covenant to Guarantee Obligations and Give Security74

Section 6.13.Compliance with Environmental Laws78

Section 6.14.Preparation of Environmental Reports79

Section 6.15.Further Assurances79

Section 6.16.Compliance with Terms of Leaseholds79

Section 6.17.Material Contracts80

Section 6.18.Appraisals80





2

 

 

--------------------------------------------------------------------------------

 

 

 

Section 6.19.Administration of Deposit Accounts80

ARTICLE VII

NEGATIVE COVENANTS81

Section 7.01.Liens81

Section 7.02.Indebtedness82

Section 7.03.Investments85

Section 7.04.Fundamental Changes86

Section 7.05.Dispositions87

Section 7.06.Restricted Payments88

Section 7.07.Change in Nature of Business89

Section 7.08.Transactions with Affiliates89

Section 7.09.Burdensome Agreements89

Section 7.10.Use of Proceeds89

Section 7.11.[Reserved].89

Section 7.12.Capital Expenditures and Capitalized Lease Payments90

Section 7.13.Amendments of Organization Documents90

Section 7.14.Accounting Changes90

Section 7.15.Prepayments, Etc. of Indebtedness90

Section 7.16.Amendment, Etc. of Indebtedness91

Section 7.17.Sanctions91

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES91

Section 8.01.Events of Default91

Section 8.02.Remedies upon Event of Default94

Section 8.03.Application of Funds94

ARTICLE IX

ADMINISTRATIVE AGENT95

Section 9.01.Appointment and Authority95

Section 9.02.Rights as a Lender96

Section 9.03.Exculpatory Provisions96

Section 9.04.Reliance by Administrative Agent97

Section 9.05.Delegation of Duties98

Section 9.06.Resignation of Administrative Agent.98

Section 9.07.Non-Reliance on Administrative Agent and Other Lenders99

Section 9.08.[Reserved].100

Section 9.09.Administrative Agent May File Proofs of Claim; Credit Bidding100

Section 9.10.Collateral and Guaranty Matters101

ARTICLE X

MISCELLANEOUS103

Section 10.01.Amendments, Etc103

Section 10.02.Notices; Effectiveness; Electronic Communications105

Section 10.03.No Waiver; Cumulative Remedies; Enforcement107

Section 10.04.Expenses; Indemnity; Damage Waiver108

Section 10.05.Payments Set Aside110

Section 10.06.Successors and Assigns111

Section 10.07.Treatment of Certain Information; Confidentiality115





3

 

 

--------------------------------------------------------------------------------

 

 

 

Section 10.08.Right of Setoff116

Section 10.09.Interest Rate Limitation117

Section 10.10.Counterparts; Integration; Effectiveness117

Section 10.11.Survival of Representations and Warranties117

Section 10.12.Severability118

Section 10.13.Replacement of Lenders118

Section 10.14.Governing Law; Jurisdiction; Etc119

Section 10.15.Waiver of Jury Trial120

Section 10.16.No Advisory or Fiduciary Responsibility120

Section 10.17.Electronic Execution of Assignments and Certain Other Documents121

Section 10.18.USA PATRIOT Act121

Section 10.19.Intercreditor Agreement122

Section 10.20.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions122

Section 10.21.ENTIRE AGREEMENT123

 

 

SCHEDULES

1.01Commitments and Applicable Percentages

5.08Real Property Matters

5.13Subsidiaries and Other Equity Investments; Loan Parties

6.12Guarantors

6.19Deposit Accounts

7.01 Existing Liens

7.02Existing Indebtedness

7.03Investments

7.09Burdensome Agreements

10.02Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

ALoan Notice

B[Reserved]

CNote

DCompliance Certificate

E-1Assignment and Assumption

E-2Administrative Questionnaire

FNotice of Loan Prepayment

G[Reserved]

H[Reserved]

I-1 –I-4U.S. Tax Compliance Certificate

 

4

 

 

--------------------------------------------------------------------------------

 

 

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of February 17,
2016 among Basic Energy Services, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and U.S. Bank National Association, as Administrative
Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) Closing Date Commitments for Closing Date Term Loans in an aggregate
principal amount of $165,000,000 and (ii) Delayed Draw Commitments for Delayed
Draw Term Loans in an aggregate principal amount not to exceed $15,000,000, and
the Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“2019 Senior Notes” means the 7-3/4% senior unsecured notes of the Borrower due
2019 in an aggregate principal amount of $475,000,000 issued and sold pursuant
to the 2019 Senior Notes Documents.

“2019 Senior Notes Documents” means (a) the Indenture for the 2019 Senior Notes
dated as of February 15, 2011, (b) the 2019 Senior Notes and (c) all other
agreements, instruments and other documents pursuant to which the 2019 Senior
Notes have been issued or otherwise setting forth the terms of the 2019 Senior
Notes.

“2022 Senior Notes” means the 7-3/4% senior unsecured notes of the Borrower due
2022 in an aggregate principal amount of $300,000,000 issued and sold pursuant
to the 2022 Senior Notes Documents.

“2022 Senior Notes Documents” means (a) the Indenture for the 2022 Senior Notes
dated as of October 16, 2012, (b) the 2022 Senior Notes and (c) all other
agreements, instruments and other documents pursuant to which the 2022 Senior
Notes have been issued or otherwise setting forth the terms of the 2022 Senior
Notes.

“ABL Agent” shall mean Bank of America, N.A., in its capacity as “Administrative
Agent” under the ABL Credit Agreement.





 

--------------------------------------------------------------------------------

 

 

 

“ABL Credit Agreement” means the Amended and Restated Credit Agreement dated as
of November 26, 2014, among the Borrower, each lender from time to time party
thereto, and Bank of America, N.A., as administrative agent, swing line lender
and L/C issuer, as amended, amended and restated, refinanced, renewed, replaced,
extended, supplemented or otherwise modified from time to time, in each case in
accordance with the terms of the Intercreditor Agreement

“ABL Priority Collateral” shall have the meaning specified in the Intercreditor
Agreement.

“Acceptable 2019 Senior Notes Refinancing” means the retirement in full of the
2019 Senior Notes, including the entire outstanding principal amount thereof and
interest, fees, premiums, and other applicable amounts due with respect thereto
pursuant to a refinancing with unsecured Indebtedness that satisfies the
requirements of ‎Section 7.02(d).

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case (i)
whether or not involving a merger or a consolidation with such other Person and
(ii) whether in one transaction or a series of related transactions.

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition.

“Administrative Agent” means U.S. Bank National Association in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.





2

--------------------------------------------------------------------------------

 

 

 

“Aggregate Commitments” means the Commitments of all the Lenders. 

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” has the meaning specified in Section 5.22.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in ‎Section 2.16.  If the commitment of each Lender to make Loans has
been terminated pursuant to ‎Section 8.02, or if the Commitments have expired,
then the Applicable Percentage of each Lender in respect of the Aggregate
Commitments shall be determined based on the Applicable Percentage of such
Lender in respect of the Aggregate Commitments most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 1.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Premium” has the meaning specified in ‎Section 2.05(c).

“Applicable Rate” means 13.50% per annum. 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.





3

--------------------------------------------------------------------------------

 

 

 

“Availability” means, at any time, the amount available to be drawn under the
ABL Credit Agreement at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BESI” means Basic Energy Services International, LLC, a Delaware limited
liability company.

“Board” means the board of directors (or equivalent governing body) of the
Borrower and each committee thereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in ‎Section 6.02.

“Borrower Notice” shall have the meaning assigned to such term in the definition
of Real Estate Collateral Requirement.

“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to ‎Section 2.01(a) or 2.01(b), as applicable.

“Borrowing Base Certificate” has the meaning specified in the ABL Credit
Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include expenditures for Capitalized Leases, purchase money obligations or
Synthetic Lease Obligations, in each case, permitted pursuant to ‎Section
7.02(f) or Permitted Acquisitions permitted pursuant to ‎Section 7.03(g).  For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
amount by which such purchase price exceeds the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such insurance proceeds, as the case may be.





4

--------------------------------------------------------------------------------

 

 

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d)Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all



5

--------------------------------------------------------------------------------

 

 

 

requests, rules, guidelines, or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the Board or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b)during any period of 12 consecutive months, a majority of the members of the
Board or other equivalent governing body of the Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or

(c)the passage of 30 days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the Board or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities; or

(d)a “change of control” or any comparable term under, and as defined in, the
ABL Credit Agreement, any Senior Notes Documents or other significant debt shall
have occurred.





6

--------------------------------------------------------------------------------

 

 

 

“Closing Date” means February 26, 2016, so long as on or prior to such date all
the conditions precedent in Section 4.02 have been satisfied or waived in
accordance with ‎Section 10.01.

“Closing Date Commitment” means, as to each Lender, its obligation to make a
Closing Date Term Loan to the Borrower hereunder, expressed as an amount
representing the maximum principal amount of the Closing Date Term Loans to be
made by such Lender under this Agreement, as such commitment may be (a) reduced
from time to time pursuant to ‎Section 2.01(a) or ‎‎Section 2.05(d) and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to an Assignment and Assumption.  The initial amount of each
Lender’s Closing Date Commitment is set forth on Schedule 1.01 under the caption
“Closing Date Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Closing Date Commitment, as
the case may be.  The initial aggregate amount of the Closing Date Commitments
is $165,000,000.

“Closing Date Commitment Termination Date” means the earliest to occur of (i)
5:00 p.m. New York City time on February 26, 2016, (ii) the date on which the
Closing Date Commitments are reduced to $0 pursuant to ‎Section 2.06(a) and
(iii) the Closing Date.

“Closing Date Term Loan” has the meaning assigned to such term in ‎Section
2.01(a).

“Closing Date Term Loan Lender” means, at any time (a) on or prior to the
Closing Date, any Lender that has a Closing Date Commitment at such time and (b)
at any time after the Closing Date, any lender that holds a Closing Date Term
Loan at such time.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Intercreditor Agreement, the
Intercompany Note, each of the Mortgages, collateral assignments, Security
Agreement Supplements, IP Security Agreement Supplements, security agreements,
pledge agreements, landlord’s agreements, control agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 4.02 and
‎Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to ‎Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule



7

--------------------------------------------------------------------------------

 

 

 

1.01 under the caption “Closing Date Commitment” or “Delayed Draw Commitment”,
as applicable, or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, (iv)
other expenses reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period), (v) stock-based
compensation expenses which do not represent a cash item in such period or any
future period (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), (vi) the write-off of unamortized deferred financing, legal
and accounting costs in connection with the refinancing of the Senior Notes, and
(vii) tender premiums, redemption premiums, fees, and other amounts expensed in
connection with the tender for and/or redemption of the Senior Notes; and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period).  Consolidated EBITDA
shall be calculated for each Measurement Period, on a Pro Forma Basis, after
giving effect to, without duplication, any Material Acquisition (as defined
below) and any Material Disposition (as defined below) and, at the Borrower’s
election, any other Acquisition or Disposition, in each case, made during each
period commencing on the first day of such period to and including the date of
such transaction (the “Reference Period”) as if such Acquisition or Disposition
and any related incurrence or repayment of Indebtedness occurred on the first
day of the Reference Period.  As used in this definition, “Material Acquisition”
means any Acquisition with Acquisition Consideration of $3,000,000 or more and
“Material Disposition” means any Disposition resulting in net sale proceeds of
$10,000,000 or more.

“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
consolidated basis for the Borrower and its Subsidiaries for the most recent
Measurement Period of (a) Consolidated EBITDA minus Capital Expenditures (except
those financed with borrowed money other than revolving loans) and cash taxes
paid, to (b) Consolidated Fixed Charges.

“Consolidated Fixed Charges” means the sum of Consolidated Interest Charges
(other than payment-in-kind or amortization of fees and other non-cash items
treated as interest in accordance with GAAP), scheduled principal payments made
on borrowed money, and Restricted Payments made.





8

--------------------------------------------------------------------------------

 

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.  For purposes of
calculating Consolidated EBITDA, Consolidated Interest Charges shall not include
any interest in connection with the Permitted Purchased Notes.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.  For purposes of calculating the
Consolidated Leverage Ratio, Consolidated Funded Indebtedness shall not include
the Permitted Purchased Notes for so long and to the extent that the same are
held by the Borrower or any other Loan Party.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, (c) any income
(or loss) for such Measurement Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any



9

--------------------------------------------------------------------------------

 

 

 

such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash actually distributed by such Person
during such Measurement Period to the Borrower or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso), and (d) any
interest income or gain of the Borrower for such Measurement Period with respect
to the Permitted Purchased Notes.

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its consolidated Subsidiaries, less all assets that are considered to
be intangible assets under GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Applicable Rate plus (ii)
3% per annum.

“Defaulting Lender” means, subject to ‎Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender ‘s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative



10

--------------------------------------------------------------------------------

 

 

 

Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-in
Action.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to ‎Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Delayed Draw Availability Period” means the period commencing on March 10, 2016
and ending on April 29, 2016.

“Delayed Draw Closing Date” means the first date all the conditions precedent in
Section 4.03 are satisfied or waived in accordance with ‎Section 10.01, which
date shall occur during the Delayed Draw Availability Period.

“Delayed Draw Commitment” means, as to each Lender, its obligation to make a
Delayed Draw Term Loan to the Borrower hereunder, expressed as an amount
representing the maximum principal amount of the Delayed Draw Term Loans to be
made by such Lender under this Agreement, as such commitment may be (a) reduced
from time to time pursuant to ‎Section 2.01(b) or ‎Section 2.05(d) and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to an Assignment and Assumption.  The initial amount of each
Lender’s Delayed Draw Commitment is set forth on Schedule 1.01 under the caption
“Delayed Draw Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such



11

--------------------------------------------------------------------------------

 

 

 

Lender shall have assumed its Delayed Draw Commitment, as the case may be.  The
initial aggregate amount of the Delayed Draw Commitments is $15,000,000.

“Delayed Draw Commitment Termination Date” means the earliest to occur of (i)
5:00 p.m. New York City time on April 29, 2016, (ii) the date on which the
Delayed Draw Commitments are reduced to $0 pursuant to Section 2.06(b) and (iii)
the Delayed Draw Closing Date.

“Delayed Draw Term Loan” has the meaning assigned to such term in ‎Section
2.01(b).

“Delayed Draw Term Loan Lender” means, at any time (a) on or prior to the
Delayed Draw Closing Date, any Lender that has a Delayed Draw Commitment at such
time and (b) at any time after the Delayed Draw Closing Date, any Lender that
holds a Delayed Draw Term Loan at such time.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanctions (currently, Crimea, Cuba,
Iran, North Korea, Sudan, and Syria).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, or (c) contains any repurchase obligation.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dominion Account” means a special account established by the Borrower or any
Guarantor at the ABL Agent or another bank acceptable to the ABL Agent and the
Administrative Agent, over which the Administrative Agent and the ABL Agent have
exclusive control (subject to the Intercreditor Agreement) for withdrawal
purposes.

“Earn Out Obligation” means those contingent obligations of the Borrower
incurred in favor of a seller (or other third party entitled thereto) under or
with respect to any Permitted Acquisition.





12

--------------------------------------------------------------------------------

 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 4.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under ‎Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under ‎Section 10.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to Hazardous Materials,
pollution and the protection of the environment or the release of any materials
into the environment, including those related to air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to the Borrower, any other Loan Party
or any of their respective Subsidiaries and directly or indirectly resulting
from or based upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license, franchise, certificate or other authorization relating to or required
under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities



13

--------------------------------------------------------------------------------

 

 

 

convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (provided, however, that
debt securities that are or by their terms may be convertible or exchangeable
into or for Equity Interests shall not constitute Equity Interests prior to
conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Escrow Account” means the “Escrow Account” under and as defined in the Escrow
Agreement.

“Escrow Agent” means U.S. Bank National Association in its capacity as escrow
agent under any of the Loan Documents, or any successor escrow agent.

“Escrow Agreement” means that certain Escrow Agreement to be entered into by the
Borrower and the Escrow Agent, which shall be in form and substance acceptable
to the Required Lenders and the Borrower. 





14

--------------------------------------------------------------------------------

 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in ‎Section 8.01.

“Excluded Property” shall have the meaning set forth in the Security Agreement.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) Taxes imposed
on or measured by its overall net income (however denominated), and franchise
Taxes imposed on it (in lieu of net income Taxes), by the United States, any
State or the District of Columbia (or any political subdivision thereof) or by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Office is located, (b)
any branch profits Taxes imposed by the United States, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under ‎Section 10.13), any United States withholding Tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of ‎Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to ‎Section 3.01(a) and (d) any
U.S.  federal withholding Taxes imposed by FATCA.

“Extraordinary Receipts” means the Net Proceeds of any payments received by any
Loan Party or any of its Subsidiaries not in the ordinary course of business and
consisting, or otherwise in respect, of (a) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action or
claim under color of law (including, in each case, any payments arising from, or
in connection with, any non-judicial proceeding or alternative dispute
resolution procedure), (b) indemnity payments, (c) tax refunds, (d) any purchase
price adjustment (other than a working capital adjustment) received in
connection with any acquisition or any other purchase agreement (whether in
respect of assets or Equity Interests) and (e) any other extraordinary receipt.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.





15

--------------------------------------------------------------------------------

 

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to U.S. Bank
National Association on such day on such transactions as determined by the
Administrative Agent; provided further than if the Federal Funds Rate shall be
less than zero, such rate shall be deemed zero for all purposes of this
Agreement.

“Fee Letters” means, collectively, (i) the letter agreement, dated as of the
Effective Date, between the Borrower and the Administrative Agent and (ii) the
letter agreement, dated as of the Effective Date, between the Borrower and the
Lenders as of the Effective Date.

“Flood Laws” shall have the meaning assigned to such term in the definition of
Real Estate Collateral Requirement.

“Foreign Lender” means any Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to ‎Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).





16

--------------------------------------------------------------------------------

 

 

 

“GS Approved Party” means any of The Goldman Sachs Group, Inc. and its
Affiliates (“GS”), and any funds, investments, Persons, vehicles or accounts
that are managed or sponsored by GS or for which GS acts as investment advisor.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to ‎Section
6.12.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, together with each other guaranty and guaranty supplement delivered
pursuant to ‎Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum, its derivatives, by-products and other hydrocarbons, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Immaterial Domestic Subsidiary” means shall mean any Domestic Subsidiary that
(i) does not own any Collateral, (ii) does not guaranty any obligations with
respect to the Senior Notes or the ABL Credit Agreement, (iii) generates less
than 2.5% of Consolidated EBITDA for the Measurement Period most recently ended
for which financial statements of the Borrower are available, and (iv) owns net
assets that have an



17

--------------------------------------------------------------------------------

 

 

 

aggregate fair market value of less than 2.5% of Consolidated Tangible Assets of
the Borrower and its Subsidiaries as of the end of the fiscal quarter most
recently ended.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and not past due for more than 60 days after the date on which such
trade account was created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such indebtedness is limited in recourse, then the
amount of such indebtedness for purposes of this Agreement will not exceed the
fair market value of such property;

(f)all Attributable Indebtedness in respect to Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Loan Party or Subsidiary valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.





18

--------------------------------------------------------------------------------

 

 

 

“Indemnitees” has the meaning specified in ‎Section 10.04(b).

“Information” has the meaning specified in ‎Section 10.07.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code of the
United States, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its property; or
(c) an assignment or trust mortgage for the benefit of creditors.

“Intellectual Property Security Agreement” has the meaning specified in Section
4.02.

“Intercompany Note” means the Intercompany Note, dated as of the Closing Date,
and executed by the Borrower and each Subsidiary of the Borrower, as
supplemented from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement, dated of the
Closing Date, by and among the Administrative Agent, the ABL Agent and the Loan
Parties, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced in accordance with the
terms thereof.

“Interest Payment Date” means the first day of each April, July, October and
January and the Maturity Date.

“Internally Generated Cash Flow” means any cash of the Borrower or any
Subsidiary that is not generated from a sale or disposition of any asset, a
casualty or condemnation event, an incurrence of Indebtedness, an issuance of
Equity Interests or a capital contribution.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) an
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in ‎Section 5.17.

“IP Security Agreement Supplement” means any Copyright Security Agreement
Supplement, Patent Security Agreement Supplement or Trademark Security Agreement
Supplement, as such terms are defined in Section 1.3 of the Security Agreement.

“IRS” means the United States Internal Revenue Service.





19

--------------------------------------------------------------------------------

 

 

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” shall mean, as of any date of determination, the sum of (i) all
unrestricted cash balances and Cash Equivalents of Borrower and its consolidated
Subsidiaries as of such date and (ii) Availability; provided that not more than
75% of the proceeds of all issuances of Equity Interests and capital
contributions may increase Liquidity.

“Loan” means any Closing Date Term Loan or Delayed Draw Term Loan, as the
context may require.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letters and (f) the Escrow
Agreement.

“Loan Notice” means a notice of (a) a Borrowing of Closing Date Term Loans or
(b) a Borrowing of Delayed Draw Term Loans, which, if in writing, shall be
substantially in the form of Exhibit A, appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.





20

--------------------------------------------------------------------------------

 

 

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Long-Term Incentive Plan” means the Sixth Amended and Restated Basic Energy
Services, Inc. 2003 Incentive Plan.

“Make-Whole Amount” means, with respect to any Loan repaid or prepaid under
‎Section 2.05(a), ‎Section 2.05(b)(i) or ‎Section 2.05(b)(iii), any acceleration
of the Loans and other Obligations pursuant to Section 8.02, any repayment in
connection with the “springing” maturity date set forth in the definition of
“Maturity Date” or any mandatory assignment of the Loans of a Non-Consenting
Lender in connection with a Repricing Transaction or any amendment, amendment
and restatement or other modification of this Agreement resulting in a Repricing
Transaction, on the date of any such any prepayment, repayment, acceleration,
assignment, amendment, amendment and restatement or other modification, the
greater of:

(a)1.0% of the principal amount of the Loan repaid, prepaid, accelerated or
assigned or subject to a Repricing Transaction; and

(b)the excess of:

(i)the present value at such date of repayment, prepayment, acceleration,
assignment, amendment, amendment and restatement or other modification of (i)
the principal amount of such Loan, plus (ii) the Applicable Premium on such Loan
on the third anniversary of the Closing Date set forth in ‎Section 2.05(c)(ii)
plus (iii) each required interest payment on such Loan from the date of such
repayment, prepayment, acceleration, assignment, amendment, amendment and
restatement or other modification through the third anniversary of the Closing
Date (excluding accrued but unpaid interest to the date of such repayment,
prepayment, acceleration, assignment, amendment, amendment and restatement or
other modification), such present value to be computed using a discount rate
equal to the Treasury Rate plus 50 basis points discounted to the date of
repayment, prepayment, acceleration, assignment, amendment, amendment and
restatement or other modification on a semi-annual basis (assuming a 360 day
year consisting of twelve 30 day months), over

(ii)the principal amount of such Loans.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.





21

--------------------------------------------------------------------------------

 

 

 

“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party which is material to the business,
condition (financial or otherwise), operations, performance, or properties of
such Person.

“Material Real Property” means (a) as of the Effective Date (i) any parcel or
parcels of land together with related improvements thereon (including Salt Water
Disposal Assets) owned in fee by any Loan Party and (ii) any parcel or parcels
of land leased by any Loan Party, together with any Salt Water Disposal Assets
thereon, underlying, providing access to or otherwise related to Salt Water
Disposal Assets and (b) on or after the Effective Date, (i) any parcel or
parcels of land together with related improvements thereon (including Salt Water
Disposal Assets) thereafter acquired and owned in fee by any Loan Party and (ii)
any parcel or parcels of land thereafter leased by any Loan Party, together with
any Salt Water Disposal Assets thereon,  underlying, providing access to or
otherwise related to Salt Water Disposal Assets; provided, that with respect to
the property described in clauses (a)(ii) and (b)(ii), Material Real Property
shall exclude any lease of real property which by its express terms prohibits
the grant of a security interest or requires a landlord consent and the landlord
thereunder refuses to execute and deliver such consent notwithstanding
Borrower’s commercially reasonable efforts (which, for the avoidance of doubt,
will not require the expenditure of any consent fee, other than reimbursement of
costs, to the landlord).

“Maturity Date” means the date that is five years from the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day; provided further that if an Acceptable
2019 Senior Notes Refinancing has not been completed by November 17, 2018, then
the “Maturity Date” shall be November 17, 2018.

“Maximum Capital Payment Amount” means, as of any date of determination, for the
twelve-month period preceding such date of determination, an aggregate amount
equal to, (i) if Liquidity as of the last day of the preceding fiscal quarter is
greater than $150,000,000 on a pro forma basis, $100,000,000, (ii) if Liquidity
as of the last day of the preceding fiscal quarter is less than or equal to
$150,000,000 but greater than $100,000,000 on a pro forma basis, $80,000,000 and
(iii) if Liquidity as of the last day of the preceding fiscal quarter is less
than or equal to $100,000,000 on a pro forma basis, $60,000,000, in each case
determined at the time of the applicable payment or action.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means any mortgages or deeds of trust or other similar security
documents creating and evidencing a Lien on any Material Real Property or any
Salt Water Disposal Assets made by any Loan Party in favor of, or for the
benefit of, the Administrative Agent for the benefit of the Secured Parties,
suitable for recording or filing in the appropriate jurisdiction, in form and
substance reasonably satisfactory to the Administrative Agent, at the direction
of the Required Lenders.





22

--------------------------------------------------------------------------------

 

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay indebtedness (other than Loans) secured by an encumbrance
permitted under ‎Section 7.01 on such asset, (iii) the amount of all taxes paid
or reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (iv) the amount of any reserves established in accordance with
GAAP consistently applied to fund contingent liabilities under any
indemnification obligations and any purchase price adjustments associated with a
sale, transfer or other disposition of an asset that are directly attributable
to such event.

“NFIP” shall have the meaning assigned to such term in the definition of Real
Estate Collateral Requirement.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of ‎Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F, appropriately completed
and signed by a Responsible Officer.

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980.





23

--------------------------------------------------------------------------------

 

 

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan (including any Applicable Premium), in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees (including any Applicable Premium) that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees (including any
Applicable Premium) are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S.  jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to ‎Section 3.06(b)).

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Participant” has the meaning specified in ‎Section 10.06(d).

“Participant Register” has the meaning specified in ‎Section 10.06.

“PBGC” means the Pension Benefit Guaranty Corporation.





24

--------------------------------------------------------------------------------

 

 

 

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means, with respect to the Borrower or any Guarantor,
(a) any Acquisition by such Person for which the Acquisition Consideration
consists solely of Qualified Capital Stock of the Borrower or (b) any other
Acquisition by such Person, if, at the time of, and after giving effect on a Pro
Forma Basis to, such other Acquisition:

(i)the pro forma Consolidated Leverage Ratio as of the end of the most recent
Measurement Period for which financial statements of the Borrower are available
is less than 3.5  to 1.0 (assuming, for purposes of this clause (i), that such
Acquisition, and all other Acquisitions consummated since the first day of the
relevant Measurement Period ending on or prior to the date of such Acquisition,
and all Indebtedness incurred, assumed or repaid in connection therewith had
occurred on the first day of such relevant Measurement Period);

(ii)pro forma Liquidity is greater than $62,500,000; and

(iii)the Acquisition Consideration paid to acquire a Person that will not be a
Loan Party following the acquisition thereof, or to acquire property or assets
that will not be owned by a Loan Party, together with all other such
Acquisitions and Investments made pursuant to Section 7.03(c)(iv), shall not
exceed $1,000,000.

“Permitted JV” has the meaning specified in ‎Section 7.03(k).

“Permitted Purchased Notes” means those Senior Notes prepaid, purchased or
otherwise satisfied by the Borrower or any other Loan Party in accordance with
‎Section 7.15(e).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any



25

--------------------------------------------------------------------------------

 

 

 

ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in ‎Section 6.02.

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation S
X and otherwise reasonably satisfactory to the Administrative Agent and the
Required Lenders.

“Public Lender” has the meaning specified in ‎Section 6.02.

“Qualified Capital Stock” of any Person shall mean any capital stock of such
person that is not Disqualified Capital Stock; provided that such capital stock
shall not be deemed Qualified Capital Stock to the extent sold or owed to a
Subsidiary of such person or financed, directly or indirectly, using funds (1)
borrowed from such person or any Subsidiary of such person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such person or any Subsidiary of such person (including, without
limitation, in respect of any employee stock ownership or benefit plan).  Unless
otherwise specified, Qualified Capital Stock refers to Qualified Capital Stock
of Borrower.

“Real Estate Collateral Requirement” means the requirement that the
Administrative Agent shall have received a Mortgage for each Material Real
Property, which includes to the extent reasonably available, with respect to any
Salt Water Disposal Well, a specific reference to the API number for such well,
together with the following documents: (a) with respect to each Material Real
Property that has a net book value of $500,000 or more, a title report and a
fully paid policy of title insurance (or “pro forma” or marked up commitment
having the same effect of a title insurance policy) (i) in a form approved by
the Administrative Agent, at the direction of the Required Lenders (such
approval not to be unreasonably withheld) insuring the Lien of the Mortgage
encumbering such property as a valid first priority Lien, (ii) in an amount
reasonably satisfactory to the Administrative Agent, at the direction of the
Required Lenders, (iii) issued by a nationally recognized title insurance
company reasonably satisfactory to the Administrative Agent, at the direction of
the Required Lenders (the “Title Company”), (iv) containing no exceptions other
than (A) the Liens described in Sections 7.01(b), (c), (d), (g) and (j) and (B)
Liens that are otherwise acceptable to the Administrative Agent and the Required
Lenders and (v) that includes (A) such coinsurance and direct access reinsurance
as the Required Lenders may reasonably deem necessary or desirable and (B) such
endorsements or affirmative insurance reasonably required by the Administrative
Agent, at the direction of the Required Lenders, and available in the applicable
jurisdiction, (b) with respect to each Mortgage Property that has a net book
value of between $100,000 and $500,000, a title report, (c) to the extent
required by Required Lenders pursuant to Section 6.18, an appraisal complying
with the requirements of the Financial Institutions Reform Recovery and
Enforcement Act of 1989, by a third-party



26

--------------------------------------------------------------------------------

 

 

 

appraiser selected by the Administrative Agent, (d) an opinion of local counsel
reasonably acceptable to the Administrative Agent and the Required Lenders and
in form and substance satisfactory to the Administrative Agent and the Required
Lenders, (e) with respect to each Material Real Property on which is located a
building or mobile home, in order to comply with the National Flood Insurance
Reform Act of 1994 and related legislation (including the regulations of the
Board of Governors of the Federal Reserve System) (“Flood Laws”) to the extent
applicable to the Administrative Agent or any Lender: (A) a completed standard
flood hazard determination form, (B) if the improvement(s) to the improved real
property is located in a special flood hazard area, a notification to the
Borrower (“Borrower Notice”) and, if applicable, notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, documentation evidencing the Borrower’s receipt of the Borrower Notice and
(C) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent, at the direction of the Required Lenders, (f) to the
extent required by the Administrative Agent, environmental assessment reports,
including existing reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, at the direction of the Required
Lenders, and (g) with respect to any leased real property related to Salt Water
Disposal Assets, to the extent required by the applicable lease, Borrower shall
use commercially reasonable efforts to obtain the consent of the lessor of such
real property to the Mortgage of such lease in form and substance reasonably
acceptable to the Administrative Agent, at the direction of the Required Lenders
(which, for the avoidance of doubt, will not require the expenditure of any
consent fee, other than reimbursement of costs, to the landlord).  For the
purposes of determining relevant net book value with respect to any Material
Real Property, such value shall (x) with respect to Material Real Property as of
the Closing Date, equal the amount set forth opposite such Material Real
Property on an update to Schedule 5.08 to be delivered to the Administrative
Agent and the Lenders on the Closing Date (at which time Schedule 5.08 shall be
deemed to include such values without any further action by any party), (y) with
respect to Material Real Property that is leased or acquired by a Loan Party
after the Closing Date, be reasonably determined on the date of acquisition of
such Material Real Property and (z) with respect to Material Real Property owned
or leased by an entity which becomes a Loan Party after the Closing Date, be
reasonably determined on the date on which such entity becomes a Loan Party, in
each case as determined by the Administrative Agent at the direction of the
Required Lenders.

“Recipient” means (a) any Lender and (b) the Administrative Agent, as
applicable.

“Register” has the meaning specified in ‎Section 10.06(c).





27

--------------------------------------------------------------------------------

 

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in ‎Section 9.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means any amendment, amendment and restatement, or other
modifications to this Agreement resulting in an effective interest cost or
weighted average yield (with the comparative determinations to be made by the
Required Lenders consistent with generally accepted financial practices, after
giving effect to, among other factors, margin, interest rate floors, upfront or
similar fees or original issue discount, but excluding the effect of any
arrangement, structuring, syndication or other fees payable to any lead arranger
(or its affiliates) in connection with the amendment) that is less than the
effective interest cost or weighted average yield (as determined by the Required
Lenders on the same basis) of the Loans prior to such amendment, the primary
purpose of which was to reduce such effective interest cost or weighted average
yield.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Resignation Effective Date” has the meaning set forth in ‎Section 9.06.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
‎Section 4.01 or Section 4.02, the secretary or any assistant secretary of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  To the extent requested by the Administrative Agent or the
Required Lenders, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent or the
Required Lenders, appropriate authorization documentation, in form and substance
satisfactory to the Administrative Agent, at the direction of the Required
Lenders.





28

--------------------------------------------------------------------------------

 

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Robota” means Robota Energy Equipment, LLC, a Texas limited liability company.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Salt Water Disposal Assets” means assets used by any Loan Party in connection
with the operation of a commercial salt water and non-hazardous oil and gas
waste disposal facility, including any Salt Water Disposal Well and any tankage
or equipment used in connection therewith.

“Salt Water Disposal Well” means an underground well used for the disposal of
fluids associated with oil and gas production.

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC and the United States Department
of State), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to ‎Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date, as amended and supplemented from time to time, executed by each of
the Loan Parties in favor of the Administrative Agent.

“Security Agreement Supplement” means the form of supplement attached to the
Security Agreement as Annex I.





29

--------------------------------------------------------------------------------

 

 

 

“Senior Notes” means (a) the 2019 Senior Notes, (b) the 2022 Senior Notes, and
(c) any notes, promissory notes or other instruments evidencing the refinancing,
renewal, refunding or extension of any of the foregoing in accordance with
‎Section 7.02(d).

“Senior Notes Documents” means (a) the 2019 Senior Notes Documents, (b) the 2022
Senior Notes Documents, and (c) any indentures, promissory notes, credit
agreements and other instruments pursuant to which the refinancing, renewal,
refunding or extension of any of the foregoing in accordance with ‎Section
7.02(d) has been effectuated, including any refinancing, renewal, refunding or
extension thereof permitted under such Section.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any



30

--------------------------------------------------------------------------------

 

 

 

kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Proceeds Collateral Account” means a deposit account established by
the Borrower at the Administrative Agent or another bank acceptable to the
Lenders, which shall be subject to an account control agreement in favor of the
Administrative Agent or such other bank, as applicable, for the benefit of the
Secured Parties.

“Term Loan Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

“Title Company” has the meaning assigned to such term in the definition of Real
Estate Collateral Requirement.





31

--------------------------------------------------------------------------------

 

 

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in ‎Section
3.01(e)(ii).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,



32

--------------------------------------------------------------------------------

 

 

 

Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.



(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03.Accounting Terms

.    

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the



33

--------------------------------------------------------------------------------

 

 

 

parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04.Rounding

.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

Section 1.05.Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

Section 1.06.[Reserved]

.

Section 1.07.Currency Equivalents Generally

.    Any amount specified in this Agreement (other than in Articles II and IX)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars.  For purposes of this ‎Section 1.07, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 10:00 a.m.  on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

Section 1.08.Uniform Commercial Code

.  Terms relating to Collateral used and not otherwise defined herein that are
defined in the UCC shall have the meanings set forth in the UCC, as applicable
and as the context requires.

Article II
THE COMMITMENTS AND LOANS

Section 2.01.The Loans

.    

(a)The Closing Date Term Loan Borrowings.  Subject to the terms and conditions
set forth herein, each Closing Date Term Loan Lender severally agrees to



34

--------------------------------------------------------------------------------

 

 

 

make a loan (the “Closing Date Term Loans”) to the Borrower on the Closing Date
in an aggregate amount not to exceed the amount of such Lender’s Closing Date
Commitment (the proceeds of which shall be deposited into the Escrow Account and
be subject to the terms of the Escrow Agreement).  Amounts borrowed under this
‎‎Section 2.01(a) and repaid or prepaid may not be reborrowed. 



(b)Delayed Draw Term Loan Borrowing.  Subject to the terms and conditions set
forth herein, each Delayed Draw Term Loan Lender severally agrees to make a loan
(the “Delayed Draw Term Loans”) to the Borrower on the Delayed Draw Closing Date
in an aggregate amount not to exceed the amount of such Lender’s Delayed Draw
Commitment (the proceeds of which shall be deposited into the Escrow Account and
be subject to the terms of the Escrow Agreement).  Amounts borrowed under this
‎‎Section 2.01(b) and repaid or prepaid may not be reborrowed. 

Section 2.02.Borrowings of Loans

.    

(a)Each Borrowing shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (i) telephone or (ii) a Loan
Notice.  Each such notice must be received by the Administrative Agent not later
than 11:00 a.m.  on the requested date of any Borrowing.  Each telephonic notice
by the Borrower pursuant to this ‎Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Loan Notice
and each telephonic notice shall specify (i) whether the Borrower is requesting
a Borrowing of Closing Date Term Loans or a Borrowing of Delayed Draw Term
Loans, (ii) the requested date of the Borrowing (which shall be a Business Day)
and (iii) the principal amount of Loans to be borrowed (which (x) in the case of
a Borrowing of Closing Date Term Loans on the Closing Date, shall be the entire
principal amount of Closing Date Term Loan Commitments as of such date and (y)
in the case of a Borrowing of Delayed Draw Term Loans on the Delayed Draw
Closing Date, shall be the entire principal amount of Delayed Draw Term Loans
available to be drawn pursuant to Section 4.03(d)(iii)). 

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans.  Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in (x) in the case of a Borrowing on the Closing Date, Section 4.02 and
(y) in the case of a Borrowing on the Delayed Draw Closing Date, Section 4.03,
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

Section 2.03.[Reserved].



35

--------------------------------------------------------------------------------

 

 

 

Section 2.04.[Reserved]

. 

Section 2.05.Prepayments

. 

(a)Optional.  The Borrower may, upon notice to the Administrative Agent pursuant
to delivery to the Administrative Agent of a Notice of Loan Prepayment, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty, except as set forth in ‎Section 2.05(c); provided that (i)
such notice must be received by the Administrative Agent not later than 10:00
a.m. on the date of prepayment of the Loans and (ii) any prepayment of Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Loan shall be accompanied by all accrued interest on the amount
prepaid.  Subject to ‎Section 2.16, each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages.

(b)Mandatory.  

(i)Change of Control.  Upon any Change of Control, the Borrower shall prepay all
Loans then outstanding at an offer price in cash in an amount equal to 101% of
the aggregate principal amount of the Loans, plus accrued and unpaid interest
(if any) as of the date of such repurchase, plus any Applicable Premium.

(ii)Sales of Assets.  Subject to the Intercreditor Agreement, upon receipt of
Net Proceeds from (A) the sale or other disposition of any property or assets of
any Loan Party or any of its Subsidiaries (other than inventory sold in the
ordinary course) or (B) any casualty insurance pursuant to ‎Section 6.07 or
business interruption insurance, or if any of such property or assets are
comprised of real property subject to a mortgage that is damaged, destroyed or
taken by condemnation, in whole or in part, the Borrower shall pay or cause such
Loan Party or its Subsidiaries to pay to the Administrative Agent, for the
ratable benefit of the Lenders, an amount equal to 100% of such Net Proceeds as
a mandatory prepayment of the Obligations; provided that, no proceeds realized
in a transaction or series of transactions which would otherwise be subject to
the prepayment requirements under the foregoing clause (A) or (B) shall
constitute Net Proceeds for purposes of this Section 2.05(b)(ii) until the
aggregate proceeds from all such transactions exceed $250,000 over the term of
this Agreement (and thereafter all such proceeds, including the initial $250,000
of such proceeds, shall constitute Net Proceeds for purposes of this Section
2.05(b)(ii) and be subject to the prepayment requirement included herein).
 Notwithstanding the foregoing, the Borrower will not be required to use Net
Proceeds to prepay the Obligations to the



36

--------------------------------------------------------------------------------

 

 

 

extent that the relevant Loan Party or Subsidiary reinvests such Net Proceeds in
replacement assets within 90 days following its receipt of such Net Proceeds;
provided that, during such reinvestment period, such Net Proceeds shall be held
in the Term Loan Proceeds Collateral Account until the Net Proceeds are so
reinvested.



(iii)Proceeds from Issuance of Indebtedness.  If any Loan Party or any of its
Subsidiaries issues any Indebtedness (other than Indebtedness permitted pursuant
to ‎Section 7.02), the Borrower shall pay, or cause such Loan Party or its
Subsidiaries to pay, to the Administrative Agent, for the ratable benefit of the
Lenders, when and as received by such Loan Party or its Subsidiaries, as a
mandatory prepayment of the Obligations, an amount equal to 100% of the Net
Proceeds of such issuance of Indebtedness.

(iv)[Reserved].  

(v)Extraordinary Receipts.  Upon receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts, the Borrower shall pay, or cause
such Loan Party or Subsidiary to pay, to the Administrative Agent, for the
ratable benefit of the Lenders, when and as received by such Loan Party or
Subsidiary and as a mandatory prepayment of the Obligations, an amount equal to
100% of such Extraordinary Receipts.

(vi)[Reserved]. 

(vii)Right to Decline Mandatory Prepayments.  Any mandatory prepayment (other
than pursuant to clause (iii) above) may be declined by any Lender without
prejudice to such Lender’s rights hereunder to accept or decline any future
mandatory prepayment, and any such election to decline a prepayment shall not be
construed as a waiver of any other requirement (including the requirement to
repay all Obligations) hereunder.  If a Lender chooses to decline a mandatory
prepayment, such Lender shall provide written notice thereof to the
Administrative Agent and the Borrower not less than one (1) Business Day prior
to the date on which such mandatory prepayment is due (or within one (1)
Business Day of receipt of such prepayment notice), if such prepayment was not
provided by the Borrower at least one (1) Business Day prior to the making of
such prepayment (return of such prepayment to accompany any such notice), and
the Lenders that accept such mandatory prepayment shall share the proceeds
thereof on a pro rata basis as determined among the Lenders electing to
participate in such mandatory prepayment (and if declined by all Lenders, the
amount of such mandatory prepayment shall be retained by the Borrower).

(c)Applicable Premium.  With respect to each repayment or prepayment Loans under
‎Section 2.05(a), ‎Section 2.05(b)(i) and ‎Section 2.05(b)(iii), any
acceleration of the Loans and other Obligations pursuant to Section 8.02, any
repayment in connection with the “springing” maturity date set forth in the
definition of “Maturity Date”,  or any mandatory assignment of the Loans of any
Lender by a Non-Consenting Lender in



37

--------------------------------------------------------------------------------

 

 

 

connection with a Repricing Transaction or any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, the Borrower shall be required to pay with respect to the amount of
the Loans repaid, prepaid, assigned or subject to a Repricing Transaction, in
each case, concurrently with such repayment, prepayment, assignment or Repricing
Transaction, the following amount (the “Applicable Premium”):



(i)if made prior to the third anniversary of the Closing Date, the Make-Whole
Amount;

(ii)if made on or after the third anniversary but prior to the fourth
anniversary of the Closing Date, a premium in an amount equal to 6.75% of the
amount of the Loans being repaid, prepaid or assigned; 

(iii)if made on or after the fourth anniversary but prior to the fifth
anniversary of the Closing Date, 3.375% of the amount of the Loans being repaid,
prepaid or assigned; and

(iv)if made on or after the fifth anniversary of the Closing Date, $0.

It is understood and agreed that  if the Loans are accelerated or otherwise
become due prior to their Maturity Date, including without limitation as a
result of any Event of Default described under ‎Section 8.01(f), the Applicable
Premium will also automatically be due and payable as though the Loans were
being repaid, prepaid or assigned (or amended or otherwise modified pursuant to
such amendment) and shall constitute part of the Obligations with respect to the
Loans.

(d)Application of Payments and Prepayments.  Subject to Section 2.05(b)(vii) and
Section 2.16, each prepayment shall be applied to the Loans of the Lenders in
accordance with their respective Applicable Percentages.  Any prepayments
actually made  pursuant to Section 2.05(b)(ii), (iii) or (v) shall be
applied  pro rata to all remaining scheduled amortization installments pursuant
to Section  2.07.  Payments of Loans pursuant to Section 2.05(a) shall be
applied to scheduled amortization installments pursuant to Section 2.07 as
directed by the Borrower in a writing to the Administrative Agent or, if no such
instruction is received, in direct forward order of maturity.  For the avoidance
of doubt, all such payments will reduce the principal amount of Loans (and such
scheduled amortization installments) net of any interest, fees, charges,
premiums or other amounts due and payable hereunder at the time of such payment.

Section 2.06.Termination or Reduction of Commitments

.    

(a)Optional. 

(i)The Borrower may, upon written notice to the Administrative Agent, at any
time or from time to time prior to the Closing Date Commitment Termination Date,
terminate the unused Closing Date Commitments, or from time to time permanently
reduce the Closing Date Commitments, in each case without premium or penalty;
provided that (i) such notice must be received by the



38

--------------------------------------------------------------------------------

 

 

 

Administrative Agent not later than 10:00 a.m. three Business Days prior to such
termination or reduction and (ii) any partial reduction shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such termination or reduction.

(ii)The Borrower may, upon written notice to the Administrative Agent, at any
time or from time to time prior to the Delayed Draw Commitment Termination Date,
terminate the unused Delayed Draw Commitments, or from time to time permanently
reduce the Delayed Draw Commitments, in each case without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 10:00 a.m. three Business Days prior to such termination or reduction
and (ii) any partial reduction shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such termination or reduction.    

(b)Mandatory. 

(i)The aggregate Closing Date Commitments shall be automatically and permanently
reduced to zero on the Closing Date Commitment Termination Date.

(ii)The aggregate Delayed Draw Commitments shall be automatically and
permanently reduced to zero on the Delayed Draw Commitment Termination Date.

Section 2.07.Repayment of Loans

.  The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, on the first day of each April, July, October and January, commencing
with the first full fiscal quarter commencing after the Closing Date, an amount
equal to one percent (1%) per annum of the original principal amount of the
Loans made on the Closing Date, plus all Loans made on the Delayed Draw Closing
Date, as adjusted from time to time pursuant to ‎Section 2.05(d), which will be
applied to the principal of the Loans.  The Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of all Loans outstanding on
such date.

Section 2.08.Interest

.    

(a)Subject to the provisions of ‎Section 2.08(b), each Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Applicable Rate.

(b)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.



39

--------------------------------------------------------------------------------

 

 

 

(c)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders (i) all Obligations consisting of the
principal amount of Loans outstanding hereunder and (ii) all overdue amounts
other than in respect of such principal of Loans shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(d)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(e)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

Section 2.09.Fees

. 

(a)Fees.  The Borrower shall pay to the applicable Lenders and the
Administrative Agent fees in the amounts and at the times specified in the Fee
Letters.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.  The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(b)From the Effective Date until the earlier to occur of (x) the Delayed Draw
Closing Date and (y) April 29, 2016, so long as each Lender continues to be
willing to make the Loans on the terms and conditions set forth in this
Agreement, the Borrower (i) shall not, and shall cause its Affiliates and the
representatives, agents, consultants, attorneys and other advisors of the
foregoing Persons, and any other Person acting on behalf of the Borrower or any
of the foregoing Persons not to, directly or indirectly solicit, participate in
any negotiations or discussions with or provide or afford access to information
to any third party with respect to, or otherwise facilitate, encourage or accept
any offers for or otherwise effect any alternative debt financing arrangements
and (ii) shall terminate any agreement or arrangement related to a financing
that would be precluded by the foregoing to which the Borrower or its affiliates
are parties, as well as any activities and discussions related thereto as may be
continuing on the Effective Date with any party other than the Lenders and their
Affiliates and representatives.  The Borrower agrees that, subject to the terms
and conditions set forth in this Agreement, the Borrower shall borrow the
Closing Date Term Loans and the Delayed Draw Term Loans in such amounts as
contemplated hereby.



40

--------------------------------------------------------------------------------

 

 

 

Section 2.10.Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate

.  All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to ‎Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11.Evidence of Debt

.  The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

Section 2.12.Payments Generally; Administrative Agent’s Clawback

. 

(a)General.  All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m.  on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 1:00 p.m.  shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b)



41

--------------------------------------------------------------------------------

 

 

 

(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to 11:00
a.m. on the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required by ‎Section 2.02 and may, but in no
event shall it be obligated to, in reliance upon such assumption, make available
to the Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
Applicable Rate.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, but in no event shall it be obligated to,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.



42

--------------------------------------------------------------------------------

 

 

 

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowings set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to ‎Section 10.04(c) are several and
not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under ‎Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under ‎Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of fees then due hereunder of the Administrative Agent, (ii)
second, toward payment of interest and fees then due hereunder, ratably among
the other parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

Section 2.13.Sharing of Payments by Lenders

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of the amount of such Obligations
due and payable to such Lender at such time to the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of the amount
of such Obligations owing (but not due and payable) to such Lender at such time
to the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for



43

--------------------------------------------------------------------------------

 

 

 

cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(a)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b)the provisions of this Section shall not be construed to apply to any payment
made by or on behalf of the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.14.[Reserved]

.    

Section 2.15.[Reserved]

.    

Section 2.16.Defaulting Lenders. 

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in ‎Section 10.01.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to ‎Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion



44

--------------------------------------------------------------------------------

 

 

 

thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy potential future obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section ‎4.03 or Section 4.03, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.



(b)[Reserved].

(c)Defaulting Lender Cure.  If the Borrower and the Administrative Agent, at the
direction of the Required Lenders, agree in writing in their sole discretion
that a Defaulting Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. 



45

--------------------------------------------------------------------------------

 

 

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.Taxes

.    

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
   

(i)Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require an applicable withholding
agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (e) below.

(ii)If any applicable withholding agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then such withholding agent
shall withhold or make such deductions as are determined by such withholding
agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, such withholding agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and if such Tax subject to withholding or deduction
is an Indemnified Tax or Other Tax, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b)Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c)Tax Indemnifications. 

(i)Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify each Recipient and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
applicable Recipient and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does



46

--------------------------------------------------------------------------------

 

 

 

hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Recipient (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Administrative Agent pursuant to subsection (e).  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this ‎Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation. 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth



47

--------------------------------------------------------------------------------

 

 

 

in ‎Section 3.01(e)(ii)(A), ‎(ii)‎(B) or ‎(ii)‎(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.



(ii)Without limiting the generality of the foregoing, 

(A)any Lender that is a U.S.  Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S.  federal backup withholding;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S.  federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S.  federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c) (3)(B)
of the Code, or a “CFC” described in Section 881(c)(3)(C) of the Code (a
“U.S.  Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable); or



48

--------------------------------------------------------------------------------

 

 

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (as applicable), a U.S.  Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S.  Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct or
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
an exemption from or a reduction in U.S.  federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S.  federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.



49

--------------------------------------------------------------------------------

 

 

 

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Lender or Administrative Agent be required
to pay any amount to the Administrative Agent or Borrower pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.

(g)Survival.  Each party’s obligations under this ‎Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 3.02.[Reserved]

. 

Section 3.03.[Reserved]

. 

Section 3.04.Increased Costs

. 

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;



50

--------------------------------------------------------------------------------

 

 

 

(ii)subject any Recipient to any tax of any kind whatsoever with respect to this
Agreement or change the basis of taxation of payments to such Recipient in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Taxes described in
clauses (a) or (b) of the definition of Excluded Tax payable by such Recipient);
or

(iii)impose on any Lender any other condition, cost or expense affecting this
Agreement or the Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making any Loan or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).



51

--------------------------------------------------------------------------------

 

 

 

Section 3.05. [Reserved].

Section 3.06.Mitigation Obligations; Replacement of Lenders

. 

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, and in each case such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, replace such Lender in accordance with Section 10.13.

Section 3.07.Survival

.  All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

Article IV
CONDITIONS PRECEDENT

Section 4.01.Conditions to the Effective Date

.  The effectiveness of this Agreement on the Effective Date is subject to the
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of executed counterparts of this Agreement
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower.

(b)All fees required to be paid to the Administrative Agent and the Lenders on
or before the Effective Date shall have been paid and all fees required to be
paid to the Lenders on or before the Effective Date shall have been paid.

(c)The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent and the Lenders (directly to such counsel if



52

--------------------------------------------------------------------------------

 

 

 

requested by the Administrative Agent or the Lenders, as applicable) to the
extent invoiced prior to or on the Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent and the Lenders, as applicable).



(d)The representations and warranties of the Borrower and each other Loan Party
contained in Article V (other than Section 5.21) shall be true and correct on
and as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

(e)No Default shall exist on the Effective Date.

(f)All consents, licenses, approvals, waivers, acknowledgements and other
agreements required in connection with the execution, delivery and performance
by such Loan Party, and the validity against such Loan Party, of the Loan
Documents delivered on the Effective Date to which it is a party shall be in
full force and effect.

(g)The Administrative Agent shall have received at least 3 Business Days prior
to the Effective Date all documentation and other information about the Borrower
and the Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least 10 Business Days prior
to the Effective Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

Section 4.02.Conditions to Borrowing of Closing Date Term Loans

.  The obligation of each Closing Date Term Loan Lender to fund its Closing Date
Term Loan hereunder is subject to satisfaction of the following conditions
precedent as of February 26, 2016:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:



53

--------------------------------------------------------------------------------

 

 

 

(i)executed counterparts of the Guaranty, in form and substance satisfactory to
the Lenders, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

(ii)executed counterparts of Amendment No. 3 to the ABL Credit Agreement, in
form and substance satisfactory to the Lenders duly executed by the parties
thereto;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lenders may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(iv)such documents and certifications as the Lenders may reasonably require to
evidence that each Loan Party is duly organized or formed, and that the Borrower
and each Guarantor is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)a favorable opinion of Andrews Kurth LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(vi)a certificate signed by a Responsible Officer of the Borrower certifying (i)
that the conditions specified in Sections 4.02(c) and (d) have been satisfied
and (ii) that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect other
than events or circumstances that affect the oil field service industry
generally;

(vii)a financial forecast of the Borrower and its Subsidiaries on a consolidated
basis prepared by management of the Borrower, including consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on an annual basis for each of the Borrower’s fiscal years 2016
through and including 2021;

(viii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require.

(ix)a Note executed by the Borrower in favor of each Lender requesting a Note;

(x)[Reserved]



54

--------------------------------------------------------------------------------

 

 

 

(xi)executed counterparts of the Intercreditor Agreement, in form and substance
satisfactory to the Lenders, duly executed by the parties thereto;

(xii)executed counterparts of the Security Agreement, in form and substance
satisfactory to the Lenders, duly executed by the parties thereto, together
with:

(A)certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B)proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Lenders may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(C)completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such other financing statements,

(D)evidence of the completion of all other actions, recordings and filings of or
with respect to the Security Agreement that the Lenders may deem necessary or
desirable in order to cause not less than 49.1% of the Term Loan Priority
Collateral (measured exclusive of any proceeds of the Loans held in the Escrow
Account) to be subject to a perfected, first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties (prior to all other
Liens other than Liens permitted pursuant to Section 7.01) as determined by the
Lenders in their reasonable discretion,

(E)the Account Control Agreements and the Securities Account Control Agreement
(in each case, as defined in the Security Agreement and in form and substance
satisfactory to the Lenders) required pursuant to the Security Agreement (except
to the extent otherwise provided in the Intercreditor Agreement), and

(F)evidence that all other action that the Lenders may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement has
been taken (including, as applicable, receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements);

(xiii)intellectual property security agreement supplements (together with each
other intellectual property security agreement and intellectual property
security agreement supplement currently in effect and hereafter delivered
pursuant to Section 6.12, in each case in form and substance satisfactory to the



55

--------------------------------------------------------------------------------

 

 

 

Lenders and as amended, the “Intellectual Property Security Agreement”), duly
executed by each Loan Party, together with evidence that all action that the
Lenders may deem necessary or desirable in order to perfect the Liens created
under the Intellectual Property Security Agreement has been taken;



(xiv)executed counterparts of the Intercompany Note, in form and substance
satisfactory to the Lenders, duly executed by the parties thereto;

(xv) a certificate signed by a Responsible Officer of the Borrower certifying
that the amount of Indebtedness under the Loan Documents and the ABL Credit
Agreement the Borrower is permitted to incur under the Senior Notes Documents as
of the Closing Date;

(xvi)certificates attesting to the Solvency of (i) the Borrower and its
Subsidiaries (individually and in the aggregate on a consolidated basis) and
(ii) each of the Borrower, Basic Energy Services GP, LLC, Basic Energy Services
LP, LLC, Basic Energy Services, L.P., and Taylor Industries, Inc. individually,
before and after giving effect to any repayment or incurrence of Indebtedness on
the Closing Date and the payment of fees and expenses in connection therewith,
from its chief financial officer;

(xvii)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral;

(xviii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or any Lender reasonably may require;

(xix)a Loan Notice with respect to the Closing Date Term Loans in accordance
with the requirements hereof; and

(xx)Audited Financial Statements accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

(b)All fees required to be paid to the Administrative Agent and the Lenders on
or before the Closing Date shall have been paid and all fees required to be paid
to the Lenders on or before the Closing Date shall have been paid.

(c)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be



56

--------------------------------------------------------------------------------

 

 

 

true and correct on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(d)No Default shall exist, or would result from the Borrowing of Closing Date
Term Loans on the Closing Date or from the application of the proceeds thereof.

(e)The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent and the Lenders (directly to such counsel if
requested by the Administrative Agent or the Lenders, as applicable) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and the Lenders, as applicable).

(f)All consents, licenses, approvals, waivers, acknowledgements and other
agreements required in connection with the execution, delivery and performance
by such Loan Party, and the validity against such Loan Party, of the Loan
Documents to which it is a party shall be in full force and effect.

(g)The Effective Date shall have occurred.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.03.Conditions to Borrowing of Delayed Draw Term Loans

.  The obligation of each Delayed Draw Term Loan Lender to fund its Delayed Draw
Term Loan hereunder is subject to satisfaction of the following conditions
precedent on or prior to April 29, 2016:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the Delayed Draw Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.03, the representations and
warranties contained in Sections 5.05(a) and (b)



57

--------------------------------------------------------------------------------

 

 

 

shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

(b)No Default shall exist, or would result from the Borrowing of Delayed Draw
Term Loans on the Delayed Draw Closing Date or from the application of the
proceeds thereof.

(c)The Administrative Agent shall have received a Loan Notice with respect to
the Delayed Draw Term Loans in accordance with the requirements hereof.

(d)The Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent and each of the Lenders,
signed by a Responsible Officer of the Borrower certifying (i) that the
conditions specified in Sections 4.03(a) and (b) have been satisfied, (ii) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect other than events or
circumstances disclosed to the Administrative Agent and the Lenders in writing
prior to the Delayed Draw Closing Date that affect the oil field service
industry generally, (iii) the maximum amount of Indebtedness under the Loan
Documents and the ABL Credit Agreement the Borrower is permitted to incur under
the Senior Notes Documents as of the Delayed Draw Closing Date (the “Maximum
Credit Facilities Amount”), together with supporting evidence reasonably
satisfactory to the Administrative Agent and the Lenders; provided that if the
Maximum Credit Facilities Amount is less than $280,000,000, the aggregate amount
of Delayed Draw Commitments shall be reduced, automatically and without further
action by any party, pro rata for each Delayed Draw Term Loan Lender in an
aggregate amount equal to such difference.

(e)The Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent and each of the Lenders,
attesting to the Solvency of (i) the Borrower and its Subsidiaries (in the
aggregate on a consolidated basis) and (ii) each of the Borrower, Basic Energy
Services GP, LLC, Basic Energy Services LP, LLC, Basic Energy Services, L.P.,
and Taylor Industries, Inc. individually, before and after giving effect to any
repayment or incurrence of Indebtedness on the Delayed Draw Closing Date and the
payment of fees and expenses in connection therewith, from its chief financial
officer.

(f)The Closing Date shall have occurred.

(g)All fees required to be paid to the Administrative Agent and the Lenders on
or before the Delayed Draw Closing Date shall have been paid and all fees
required to be paid to the Lenders on or before the Delayed Draw Closing Date
shall have been paid.

(h)The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent and the Lenders (directly to such counsel if
requested by the Administrative Agent or the Lenders, as applicable) to the
extent invoiced prior to or on the Delayed Draw Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such



58

--------------------------------------------------------------------------------

 

 

 

fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent and
the Lenders, as applicable).



(i)The Administrative Agent shall have received a favorable opinion of Andrews
Kurth LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, as to the matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request.

(j)Each Delayed Draw Term Loan Lender shall consent in writing (in such Lender’s
sole discretion) to the funding of the Delayed Draw Term Loans.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Delayed Draw Closing
Date specifying its objection thereto.

 

Section 4.04.Conditions to Release of Loans from the Escrow Account

.  It is hereby understood and agreed that the release of the proceeds of the
Loans from the Escrow Account shall only be subject to the satisfaction of the
specified conditions to release set forth in the Escrow Agreement.  The
Administrative Agent shall notify the Lenders when all of the conditions under
the Escrow Agreement have been satisfied, and such notice shall be conclusive
and binding. 

 

Article V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01.Existence, Qualification and Power

.  Each Loan Party and each of its Subsidiaries Section 5.02.  is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, Section 5.03.  has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.



59

--------------------------------------------------------------------------------

 

 

 

Section 5.02.Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not contravene the terms of any of such Person’s Organization Documents;
conflict with or result in any breach or contravention of, or require any
payment to be made under, any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries, except for conflicts, breaches or contraventions that could not
reasonably be expected to result in a Material Adverse Effect; violate any Law
or any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or result in the
creation or imposition of any Lien on any property of the Borrower or any
Subsidiary except Liens created under the Loan Documents.

Section 5.03.Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or continuance of the Liens created under
the Collateral Documents (including the first or second priority nature thereof,
as applicable) or the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, are required by the Loan Documents, or in the
case of any authorization, approval, action, notice or filing from or with a
Person other than a Governmental Authority, the failure to have could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.04.Binding Effect

.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

Section 5.05.Financial Statements; No Material Adverse Effect

. 

(a)

(i)The audited consolidated balance sheet of the Borrower and its Subsidiaries
for the fiscal year ended December 31, 2014, and each audited balance sheet of
the Borrower and its Subsidiaries subsequently delivered under Section 6.01(a),
and the related consolidated statements of operations, stockholders’ equity, and
cash flows for such fiscal year, were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; fairly present in all material



60

--------------------------------------------------------------------------------

 

 

 

respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations and cash flows for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and show or
describe all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(ii)The consolidated balance sheet of the Borrower and its Subsidiaries for the
most recent fiscal quarter ended, and the related consolidated statements of
operations, changes in stockholders’ equity, and cash flows for such fiscal
quarter, fairly present in all material respects the financial position, results
of operations cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

(b)Except as disclosed in the interim consolidated financial statements of the
Borrower for the quarters ended March 31, 2014, June 30, 2014 and September 30,
2014, and in the draft Audited Financial Statements for the fiscal year 2015
provided to each of the Closing Date Term Loan Lenders prior to the date hereof,
between December 31, 2014 and the date hereof there has been no event or
circumstance that, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect other than those
affecting the oil field service industry generally.  Following the delivery of
the Audited Financial Statements prior February 26, 2016, there will have been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect other than
those affecting the oil field service industry generally.

(c)The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01,
4.02, 4.03 or Section 6.01(d), as applicable, were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s best estimate of its future
financial condition and performance, recognizing that there are industry-wide
risks normally associated with the types of business conducted by the Borrower
and its Subsidiaries and that the Borrower does not warrant that such forecasts
and estimates will ultimately prove to have been accurate.

Section 5.06.Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
purport to affect or pertain to this Agreement, any other Loan Document or,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.



61

--------------------------------------------------------------------------------

 

 

 

Section 5.07.No Default

.  Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Section 5.08.Ownership of Property; Liens; Investments

.  Each Loan Party and each of its Subsidiaries has good title to, or valid
leasehold interests in, all of their respective property necessary or used in
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No such property is subject to a Lien, other than Liens
permitted under Section 7.01.  As of the Effective Date, to the Borrower’s
knowledge Schedule 5.08 lists all Material Real Property.

Section 5.09.Environmental Compliance

. 

(a)The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential Environmental Liability on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and Environmental Liabilities
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)None of the properties currently or formerly owned, leased or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property.  Except as in accordance in all material respects
with the requirements of all Environmental Laws: (i) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and (ii) Hazardous
Materials have not been released, discharged or disposed of (x) on, at, under,
to, from, or in any property currently or formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries or (y) by any Loan Party or any of
their respective Subsidiaries at any other property, facility or
location.  Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no asbestos or
asbestos-containing material on any property currently owned, leased or operated
by any Loan Party or any of its Subsidiaries.

(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or



62

--------------------------------------------------------------------------------

 

 

 

the requirements of any Environmental Law, except for any investigations,
assessments or remedial or response actions not reasonably expected to result in
a material Environmental Liability.  All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries have been disposed of in accordance with the requirements of all
Environmental Laws in all material respects and in a manner not reasonably
expected to result in a material Environmental Liability.

(d)The Loan Parties and each of their respective Subsidiaries have obtained all
Environmental Permits necessary for the ownership and operation of their
properties and assets and the conduct of their business except where the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to result a material Environmental Liability.  Except where the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Loan Parties and their
respective Subsidiaries have been and are in compliance with all Environmental
Laws and the terms and conditions of applicable Environmental Permits.  There
are no pending or, to the best knowledge of the Borrower, threatened, claims
against any Loan Party or any of its Subsidiaries under any Environmental Laws
and neither the Loan Parties nor any of their respective Subsidiaries has
received any written notice of alleged non-compliance with applicable
Environmental Laws or Environmental Permits which could, in each case, either
individually or in the aggregate, reasonably be expected to result in a material
Environmental Liability.

Section 5.10.Insurance

.  The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

Section 5.11.Taxes

.  The Borrower and its Subsidiaries have filed all federal, state and other
material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed Tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any Tax sharing agreement

Section 5.12.ERISA Compliance

. 

(a)The Borrower, its Subsidiaries and each ERISA Affiliate have maintained each
Plan (other than a Multiemployer Plan) in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
laws.



63

--------------------------------------------------------------------------------

 

 

 

(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)Except as could not, either individually or in the aggregate, reasonably be
expected to cause a Material Adverse Effect: (i) no ERISA Event has occurred,
and neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate have met all applicable requirements under the Pension Funding Rules
in respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

Section 5.13.Subsidiaries; Equity Interests; Loan Parties

.  No Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents.  No
Loan Party has any equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  Set forth on
Part (c) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S.  Loan Party that does not have a
U.S.  taxpayer identification number, its unique identification number issued to
it by the jurisdiction of its incorporation.  Each of Robota and BESI is an
Immaterial Domestic Subsidiary.

Section 5.14.Margin Regulations; Investment Company Act

. 

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of



64

--------------------------------------------------------------------------------

 

 

 

purchasing or carrying margin stock.  Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.15.Disclosure

.  The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, recognizing that there
are industry-wide risks normally associated with the types of business conducted
by the Borrower and its Subsidiaries and that the Borrower does not warrant that
such projections and estimates will ultimately prove to have been accurate.

Section 5.16.Compliance with Laws

.  Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

Section 5.17.Intellectual Property; Licenses, Etc

.    

(a)The Borrower and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, Licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.  To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any rights held by any other Person.  No claim or
litigation



65

--------------------------------------------------------------------------------

 

 

 

regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(b)To the knowledge of the Borrower and each of its Subsidiaries, on and as of
the date hereof, there is no material violation by any Person of any right of
the Borrower or any of its Subsidiaries with respect to any IP Rights included
in the Collateral, pledged by it under the name of the applicable Loan Party.

Section 5.18.Solvency

.  The Borrower and its Subsidiaries are, in the aggregate on a consolidated
basis, Solvent, and each of the Borrower, Basic Energy Services GP, LLC, Basic
Energy Services LP, LLC, Basic Energy Services, L.P., and Taylor Industries,
Inc. is individually Solvent.

Section 5.19.Casualty, Etc

.  Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.20.Labor Matters

.  There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries and neither the
Borrower nor any Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five years.

Section 5.21.Collateral Documents

.  The provisions of the Collateral Documents are or will be effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien on the Term Loan Priority
Collateral and second priority Lien on the ABL Priority Collateral (subject, in
each case, to Liens permitted by Section 7.01) on all right, title and interest
of the respective Loan Parties in the Collateral described therein.  Except for
filings completed as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

Section 5.22.Sanctions and Anti-Corruption Concerns

.  No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is a Person that is, or is owned or controlled by one or
more Persons that are, (a) currently the subject or target of any Sanctions or
(b) located, organized or resident in a Designated Jurisdiction.  The Loan
Parties and their Subsidiaries are in compliance in all material respects with
applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and all other applicable anti-corruption laws (“Anti-Corruption Laws”).



66

--------------------------------------------------------------------------------

 

 

 

Article VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:

Section 6.01.Financial Statements

.  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ending December 31, 2015), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in stockholders’ equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ending March 31, 2016), (A) a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, changes in stockholders’
equity, and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and (B) desktop
appraisals with respect to the Collateral as of the last day of each fiscal
quarter by an appraiser reasonably acceptable to the Required Lenders and the
Administrative Agent.

(c)as soon as available, but in any event within 30 days after the end of each
month, in each case to the extent otherwise prepared or reasonably available to
the Borrower,  a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such month, and the related consolidated statements of
operations, changes in



67

--------------------------------------------------------------------------------

 

 

 

stockholders’ equity, and cash flows for such month and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(d)as soon as available, but in any event not later than 45 days after the end
of each fiscal year of the Borrower, a financial forecast of the Borrower and
its Subsidiaries on a consolidated basis prepared by management of the Borrower,
in form satisfactory to the Administrative Agent and the Required Lenders,
including consolidated balance sheets and statements of income or operations and
cash flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs);

(e)copies of all Borrowing Base Certificates and related reports promptly after
delivering such certificates and reports to the ABL Agent.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

Section 6.02.Certificates; Other Information

.  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the Board (or the audit committee of the Board) of any Loan Party by
independent



68

--------------------------------------------------------------------------------

 

 

 

accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e)promptly after the furnishing thereof, copies of any statement or report
(including any Borrowing Base Certificate) furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement (including the ABL Credit
Agreement) and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f)as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;

(g)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S.  jurisdiction) concerning any investigation or possible investigation
or other inquiry by such agency regarding financial or other operational results
of any Loan Party or any Subsidiary thereof;

(h)not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) received under
or pursuant to any instrument, indenture, loan or credit or similar agreement
and, from time to time upon request by the Administrative Agent, or any Lender
through the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

(i)promptly after the assertion or occurrence thereof, notice of (x) any action
or proceeding against any Loan Party or any of its Subsidiaries related to any
Environmental Law or Environmental Permit or (y) noncompliance by any Loan Party
or any of its Subsidiaries with any Environmental Law or Environmental Permit,
in each case that could reasonably be expected to have a Material Adverse
Effect; and



69

--------------------------------------------------------------------------------

 

 

 

(j)promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e- mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Debt Domain, Syndtrak, ClearPar, or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent shall



70

--------------------------------------------------------------------------------

 

 

 

be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

Section 6.03.Notices

.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of (i) the breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary; or (iv) any other matter; in each case, that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(c)of the commencement of, or any material development in, any investigation,
litigation or proceeding affecting the Borrower or any Subsidiary pursuant to
any applicable Environmental Laws which could, either individually or in the
aggregate, reasonably be expected to result in a material Environmental
Liability;

(d)of the occurrence of any ERISA Event; and

(e)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 6.04.Payment of Obligations

.  Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

Section 6.05.Preservation of Existence, Etc

.  (a) Preserve, renew and maintain in full force and effect the Borrower’s and
the Loan Parties’ legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct



71

--------------------------------------------------------------------------------

 

 

 

of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (c) preserve or renew all of
its registered patents, copyrights, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

Section 6.06.Maintenance of Properties

.  (a) Maintain, preserve and protect all of its material properties and any
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

Section 6.07.Maintenance of Insurance

.  (a) Maintain insurance with respect to the Collateral, covering casualty,
hazard, theft, malicious mischief, flood and other risks, in amounts, with
endorsements and with insurers (with a Best’s Financial Strength Rating of at
least A+, unless otherwise approved by the Administrative Agent, at the
direction of the Required Lenders, in their discretion) satisfactory to the
Administrative Agent, at the direction of the Required Lenders.  All proceeds
under each policy covering Collateral shall be payable to the Administrative
Agent as a lender loss payee.  From time to time upon request, the Borrower
shall deliver to the Administrative Agent the originals or certified copies of
its insurance policies.  Unless the Administrative Agent, at the direction of
the Required Lenders, shall agree otherwise, each policy shall include
satisfactory endorsements that (i) provide for not less than 30 days prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance, (ii) with respect to insurance covering Collateral, name the
Administrative Agent as loss payee, and (iii) specify that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or
negligence of any Loan Party or the owner of the property, nor by the occupation
of the premises for purposes more hazardous than are permitted by the
policy.  If the Borrower fails to provide and pay for any insurance, the
Administrative Agent may, at its option, but shall not be required to, procure
the insurance and charge the Borrower therefor.  The Borrower agrees to deliver
to the Administrative Agent, promptly as rendered, copies of all reports made to
insurance companies.  While no Event of Default exists, the Loan Parties may
settle, adjust or compromise any insurance claim, as long as the proceeds are
delivered to the Administrative Agent.  If an Event of Default exists, subject
to the Intercreditor Agreement, only the Administrative Agent shall be
authorized to settle, adjust and compromise such claims; and (b) in addition to
the insurance required under clause (a) with respect to Collateral, maintain
insurance with insurers (with a Best’s Financial Strength Rating of at least A+,
unless otherwise approved by the Administrative Agent in its discretion)
satisfactory to the Administrative Agent, at the direction of the Required
Lenders, with respect to the properties and business of the Loan Parties, of
such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are at the time of placing such
insurance customary for companies similarly situated and which are available at
commercially reasonable rates.



72

--------------------------------------------------------------------------------

 

 

 

Section 6.08.Compliance with Laws

.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 6.09.Books and Records

.  (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

Section 6.10.Inspection Rights

.  (a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

(a)Subject to the reimbursement limitations contained in the next sentence, at
any time upon the Administrative Agent’s or the Required Lenders’ request, the
Loan Parties will allow the Administrative Agent (or its designee) to conduct
field examinations to ensure the adequacy of Collateral and related reporting
and control systems, and prepared on a basis reasonably satisfactory to the
Administrative Agent, at the direction of the Required Lenders, such field
examinations to include, without limitation, information required by applicable
law and regulations.  The Borrower shall reimburse the Administrative Agent for
all reasonable and documented charges, costs and expenses (including a
reasonable per diem field examination charge and out of pocket expenses) related
thereto with respect to no more than one such field examination during each
calendar year; provided that if an Event of Default has occurred and is
continuing, (x) the Borrower shall reimburse the Administrative Agent for all
reasonable charges, costs and expenses (including a per diem field examination
charge and out of pocket expenses) related to a second such field examination
during such calendar year; and (y) there shall be no limitation on the number or
frequency of field examinations that shall be at the sole expense of the
Borrower.

(b)Permit the Lenders to appoint two representatives (each such Person, a “Board
Observer”) to be present (whether in person or by telephone) in a non-voting,
observer capacity at all meetings of the Board (including any special meeting of
the Board) and, only if invited by the Board or a committee of the Board, any
meeting of a



73

--------------------------------------------------------------------------------

 

 

 

committee of the Board; provided that notwithstanding anything to the contrary
in this Agreement, the Borrower shall be entitled to withhold any information
and exclude the Board Observers from any meeting, or any portion thereof, (A) as
is reasonably determined by the Borrower (upon advice of counsel) to be
necessary to protect the Borrower’s attorney-client privilege or (B) that
relates to matters as to which the Borrower reasonably determines as to which
any Board Observer or any Lender or any of their respective Affiliates have or
may have a conflict of interest if and to the extent that such conflict would
have disqualified the Board Observer from attending such meeting or receiving
such materials had the Board Observer been a director of the Borrower at the
relevant time.  The Borrower shall make reasonable efforts to notify the Board
Observers in advance if the Borrower anticipates a Board Observer will be
excluded from a material portion of a Board meeting.  Prior to such appointment,
each Board Observer shall cooperate in good faith with the Borrower to enter
into a reasonable and customary confidentiality agreement with respect to
confidential materials received by such Board Observer in his capacity as such
(it being understood and agreed that such confidentiality agreement shall permit
the Board Observer to share such confidential information with the Lenders
without any restrictions), and the Board Observers shall agree to abide by the
terms of the Borrower’s insider trading policy as if such Board Observer were a
member of the Board.   Once appointed, the Borrower shall send each such Board
Observer all applicable notices, and the Board Observer shall be entitled to
receive all information and other materials (including meeting notices and
agendas) that are distributed to the members of the Board, all at substantially
the same time and in the substantially same manner as such notices, agenda,
information and other materials are provided to the members of the Board;
provided, in connection with such Board Observers attending any such meetings or
receiving such information and materials, the Lenders hereby agree that, in
addition to the obligations of the Board Observers in their confidentiality
agreements noted above, the Lenders shall not disclose or provide any non-public
information to other Persons, other than disclosures and Persons expressly
authorized by the Borrower.  The Borrower shall provide the Board Observers with
the same travel and expense reimbursement with respect to such Board Observer’s
attendance at Board as is provided to the directors (or equivalent position) of
the Borrower.



Section 6.11.Use of Proceeds

.  Use the proceeds of the Loans for general corporate purposes not in
contravention of any Law or of any Loan Document.

Section 6.12.Covenant to Guarantee Obligations and Give Security

.  (a) With respect to (x) any Person that becomes a direct or indirect
Subsidiary after the Closing Date (or, with respect to Section 6.12(a)(i), after
the Effective Date) (other than a Permitted JV, a CFC, a Subsidiary that is held
directly or indirectly by a CFC or any Immaterial Domestic Subsidiary created or
acquired after the Closing Date (or, with respect to Section 6.12(a)(i), after
the Effective Date)) and (y) any Immaterial Domestic Subsidiary (including
Robota and BESI) that ceases to be an Immaterial Domestic Subsidiary, then the
Borrower shall, at the Borrower’s expense:

(i)within 15 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole



74

--------------------------------------------------------------------------------

 

 

 

discretion), cause such Subsidiary, and cause each direct and indirect parent of
such Subsidiary (if it has not already done so), to duly execute and deliver to
the Administrative Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Administrative Agent, at the direction of the
Required Lenders, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii)within 30 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion), furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the
Administrative Agent, at the direction of the Required Lenders,

(iii)within 15 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion), cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent, at the direction of
the Required Lenders (including delivery of all Pledged Interests in and of such
Subsidiary, and other instruments of the type specified in Section
4.02(a)(xii)(A)), securing payment of all the Obligations of such Subsidiary or
such parent, as the case may be, under the Loan Documents and constituting Liens
on all such personal properties (other than Excluded Properties),

(iv)within 15 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion), cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent, at the direction of the
Required Lenders, to vest in the Administrative Agent (or in any representative
of the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to Security Agreement Supplements, IP
Security Agreement Supplements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, as required by the Security Agreement,

(v)[Reserved]

(vi)within 60 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole



75

--------------------------------------------------------------------------------

 

 

 

discretion), deliver to the Administrative Agent, upon the request of the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent and the Required
Lenders as to the matters contained in clauses (i), (iii) and (iv) above, and as
to such other matters as the Administrative Agent or the Required Lenders may
reasonably request, and

(vii)within 90 days after such formation or acquisition or ceasing to be an
Immaterial Domestic Subsidiary (or such longer period as may be agreed by the
Administrative Agent, at the direction of the Required Lenders, in their sole
discretion), deliver to the Administrative Agent with respect to all Material
Real Property owned, leased or held by the entity that is the subject of such
formation or acquisition, evidence that the Real Estate Collateral Requirement
has been satisfied with respect to such Material Real Property, provided,
however, that to the extent that any Loan Party or any of its Subsidiaries shall
have otherwise received any item of diligence such as title information,
environmental or engineering reports or surveys, with respect to such Material
Real Property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent.

(b)Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Lenders, shall not already be subject to a perfected first
priority security interest in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Borrower shall, at the Borrower’s expense:

(i)within 30 days after such acquisition (or such longer period as may be agreed
by the Administrative Agent, at the direction of the Required Lenders, in their
sole discretion), furnish to the Administrative Agent a description of the
property so acquired in detail satisfactory to the Administrative Agent,

(ii)within 15 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion), (A) cause the applicable Loan Party to duly execute and
deliver to the Administrative Agent Security Agreement Supplements, IP Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, at the
direction of the Required Lenders, securing payment of all the Obligations of
the applicable Loan Party under the Loan Documents and constituting Liens on all
such personal properties and (B) cause the applicable Loan Party to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Required Lenders
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,



76

--------------------------------------------------------------------------------

 

 

 

(iii)within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion), evidence that the Real Estate Collateral Requirement
have been satisfied,

(iv)within 60 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent, at the direction of the Required Lenders, in
their sole discretion), deliver to the Administrative Agent, upon the request of
the Administrative Agent, at the direction of the Required Lenders, in their
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent and the Required
Lenders as to the matters contained in clauses (ii) and (iii) above and as to
such other matters as the Administrative Agent or the Required Lenders may
reasonably request, and

(v)within 90 days after any acquisition of a Material Real Property (or such
longer period as may be agreed by the Administrative Agent, at the direction of
the Required Lenders, in their sole discretion), satisfy the Real Estate
Collateral Requirement, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any item of
diligence such as title information, environmental or engineering reports or
surveys, in satisfaction of such requirement with respect to such Material Real
Property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.

(c)At any time upon request of the Administrative Agent, at the direction of the
Required Lenders, promptly execute and deliver any and all further instruments
and documents and take all such other action as the Administrative Agent, at the
direction of the Required Lenders, may reasonably deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements, IP Security Agreement Supplements and other security and
pledge agreements.

(d)Notwithstanding the foregoing, if, as of the end of any fiscal quarter, the
Immaterial Domestic Subsidiaries collectively (A) generated more than 5% of
Consolidated EBITDA for the Measurement Period most recently ended for which
financial statements of the Borrower are available or (B) own net assets that
have an aggregate fair market value equal to or greater than 5.0% of
Consolidated Tangible Assets of the Borrower, then in each case the Borrower
shall cause one or more of such Immaterial Domestic Subsidiaries to execute a
joinder agreement (or agreements) such that after giving effect thereto, (x) all
such remaining Immaterial Domestic Subsidiaries that are not Guarantors
generated less than 5% of Consolidated EBITDA for such Measurement Period and
(y) the total net assets owned by all such remaining Immaterial Domestic
Subsidiaries that are not Guarantors will have an aggregate fair market value of
less than 5.0% of the Consolidated Tangible Assets of the Borrower.



77

--------------------------------------------------------------------------------

 

 

 

(e)Upon Robota, BESI or any other Immaterial Domestic Subsidiary becoming a
guarantor of any of the Senior Notes or under the ABL Credit Agreement, such
Person shall be deemed to be a “Guarantor” for purposes of this Agreement and
the Borrower shall promptly cause such Person to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, at the direction of the Required
Lenders, guaranteeing the other Loan Parties’ obligations under the Loan
Documents and to deliver such other Loan Documents and take such other actions
specified in clause (a) above within the time frames specified therein.

(f)(i) On or prior to May 31, 2016, cause not less than 75% of the Term Loan
Priority Collateral (measured exclusive of any proceeds of the Loans held in the
Escrow Account ) to become subject to a perfected, first priority Lien in favor
of the Administrative Agent for the benefit of the Secured Parties (prior to all
other Liens other than Liens permitted pursuant to Section 7.01 and (ii) on or
prior to August 31, 2016, cause not less than 95% of the Term Loan Priority
Collateral (measured exclusive of any proceeds of the Loans held in the Escrow
Account) to become subject to a perfected, first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties (prior to all other
Liens other than Liens permitted pursuant to Section 7.01) as determined by the
Required Lenders in their reasonable discretion.

(g)With respect to any Mortgage delivered covering any of the Material Real
Property or Salt Water Disposal Assets identified in Schedule 5.08, satisfy the
Real Estate Collateral Requirement within 30 days of the delivery of such
Mortgage.

(h)With respect to any Material Real Property or Salt Water Disposal Assets
owned in fee or leased by any Loan Party as of the Effective Date (i) which is
not included on Schedule 5.08 as of such date (each such Salt Water Disposal
Asset and Material Real Property an “Additional Real Property Asset”), notify
the Administrative Agent of such Additional Real Property Asset within 10 (ten)
days of discovery of such Additional Real Property Asset, at which time Schedule
5.08 shall be deemed to include such Additional Real Property Asset without any
further action by any party and (ii) which is incorrectly or not fully
identified on Schedule 5.08 as of such date, notify the Administrative Agent of
any revisions to Schedule 5.08 necessary to make such identification correct and
complete, at which time Schedule 5.08 shall be deemed to include such
corrections without any further action by any party.

Section 6.13.Compliance with Environmental Laws

.  Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain, maintain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials (i) from any of its properties and (ii) released, discharged or
disposed of by any Loan Party or its Subsidiaries at any other property,
facility or location, in each case in accordance with the requirements of all
Environmental Laws in all material respects; provided, however, that neither the
Borrower nor any of its



78

--------------------------------------------------------------------------------

 

 

 

Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 6.14.Preparation of Environmental Reports

.  At the request of the Required Lenders during the existence of any Default,
provide to the Lenders within 60 days (or such longer period as the
Administrative Agent, at the direction of the Required Lenders, may agree in
their sole discretion) after such request, at the expense of the Borrower, an
environmental site assessment report for any of its properties described in such
request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties.  Without limiting
the generality of the foregoing, if the Administrative Agent determines at any
time that a material risk exists that any such report will not be provided
within the time referred to above, the Administrative Agent may, at the
direction of the Required Lenders, retain an environmental consulting firm to
prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Loan Party or Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

Section 6.15.Further Assurances

.  Promptly upon the reasonable request by the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

Section 6.16.Compliance with Terms of Leaseholds

.  Make all payments and otherwise perform all obligations in respect of all
leases of real property to which the Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be



79

--------------------------------------------------------------------------------

 

 

 

forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect.

Section 6.17.Material Contracts

.  Perform and observe all the terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Administrative Agent, at the direction of the Required Lenders, and, upon
request of the Administrative Agent, at the direction of the Required Lenders,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 6.18.Appraisals

.  At any time upon the Required Lenders’ request, promptly provide the
Administrative Agent with appraisals thereof of the Loan Parties’ Collateral
from an appraiser selected and engaged by the Administrative Agent, at the
direction of the Required Lenders, and prepared on a basis reasonably
satisfactory to the Administrative Agent, at the direction of the Required
Lenders, such appraisals to include, without limitation, information required by
applicable law and regulations.  The Borrower shall reimburse the Administrative
Agent for all reasonable and documented charges, costs and expenses related
thereto with respect to one appraisal during each calendar year; provided,
however, that when an Event of Default exists there shall be no limitation on
the number or frequency of appraisals that shall be at the sole expense of the
Borrower.

Section 6.19.Administration of Deposit Accounts

.  Schedule 6.19 sets forth all deposit accounts maintained by the Loan Parties,
including all Dominion Accounts.  The applicable Loan Party shall be the sole
account holder of each deposit account and shall not allow any other Person
(other than the Administrative Agent and, except with respect to the Term Loan
Proceeds Collateral Account, the ABL Agent) to have control over a deposit
account or any property deposited therein.  The Borrower shall promptly notify
the Administrative Agent of any opening or closing of a deposit account by any
Loan Party and, with the consent of Administrative Agent, will amend Schedule
6.19 to reflect same.  After release from the Escrow Account, the proceeds of
all Loans shall be deposited in the Term Loan Proceeds Collateral Account and,
thereafter until such proceeds are used by the Borrower, shall be held solely in
the Term Loan Proceeds Collateral Account.  Neither the proceeds of the Loans
nor any other funds deposited in the Term Loan Proceeds Collateral Account shall
be used to make voluntary prepayments of the loans under the ABL Credit
Agreement or to prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof any Indebtedness pursuant to Section
7.15(e).  Funds in the Term Loan Proceeds Collateral Account may be transferred
to other deposit accounts of the Loan Parties if and to the extent such funds
are to be



80

--------------------------------------------------------------------------------

 

 

 

disbursed to third parties and, in such case, such transfer shall occur
substantially concurrently with or reasonably in advance of such
disbursement.  The only funds that shall be permitted to be deposited in the
Term Loan Proceeds Collateral Account are (i) proceeds of the Loans and (ii)
proceeds from any sale or other disposition of any property or assets or any
casualty or business interruption insurance that may be required to be applied
to prepay the Loans pursuant to Section 2.05(b)(ii).

Article VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

Section 7.01.Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(c)Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which do not secure
Indebtedness for borrowed money and which are not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;



81

--------------------------------------------------------------------------------

 

 

 

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, individually or in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i)Liens securing Indebtedness permitted under Section 7.02(f), including such
Liens outstanding on the date hereof; provided that (i) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;

(j)Leases with respect to the assets or properties of any of the Borrower or any
Subsidiary, in each case entered into in the ordinary course of such Person’s
business so long as such leases are subordinate in all respects to the Liens
granted and evidenced by the Collateral Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of the Borrower or any Subsidiary or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(k)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of such Person;

(l)Liens of the ABL Agent to secure the Indebtedness permitted by Section
7.02(m) hereof; provided,  that, such Liens are secured solely by ABL Priority
Collateral and subject to the Intercreditor Agreement;

(m)Liens securing Indebtedness permitted by Section 7.02(a); provided,  that,
such Liens are secured solely by ABL Priority Collateral and subject to the
Intercreditor Agreement;

(n)Liens on Material Real Property that are disclosed in any policy of title
insurance delivered under the Real Estate Collateral Requirement; and

(o)Liens with respect to any deposits or escrow of the net proceeds of any
Senior Notes to finance the repayment and redemption in full of the remaining
portion of any other Senior Notes being refinanced, renewed, refunded, or
extended thereby in accordance with Section 7.02(d) (after giving effect to the
repayment of such Senior Notes tendered on or before the issuance date of the
refinancing Senior Notes).

Section 7.02.Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except:



82

--------------------------------------------------------------------------------

 

 

 

(a)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person to hedge against (including cap, collar, or exchange) interest rates or
foreign exchange rates, which are incurred in the ordinary course of business
and not for speculative purposes and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(b)Indebtedness among the Borrower and its wholly owned Subsidiaries, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party, be
evidenced by the Intercompany Note, (ii) in the case of Indebtedness owed by any
Loan Party to a Subsidiary that is not Loan Party, be unsecured, evidenced by
the Intercompany Note and subordinated in right of payment to the Obligations,
and (iii) be otherwise permitted under the provisions of Section 7.03;

(c)Indebtedness under the Loan Documents;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.02,
including Indebtedness under the 2019 Senior Notes and 2022 Senior Notes, and
any refinancings, renewals or extensions, in whole or in part, of any of the
foregoing; provided that (x) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal, or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal, or extension and (y) (A) as of the issuance date of such
refinancing, refunding, renewing or extending Indebtedness (the “refinancing
debt”), a tender offer and/or redemption or defeasance notice shall have been
issued with respect to the portion of the Indebtedness to be refinanced,
refunded, renewed or extended (the “refinanced debt”) and (B) the refinanced
debt is retired in full within 60 days of the issuance date of the refinancing
debt; provided, further, that (i) immediately prior to and after giving effect
to the issuance of such refinancing debt, there would be no Default under this
Agreement, (ii) such refinancing indebtedness’s  scheduled maturity is no
earlier than twelve (12) months after the Maturity Date, (iii) such refinancing
indebtedness does not require any scheduled repayments, defeasance or redemption
(or sinking fund therefor) of any principal amount thereof prior to maturity,
and (iv) no indenture or other agreement governing such refinancing indebtedness
contains (A) maintenance financial covenants or (B) covenants or events of
default that are more restrictive in any material respect on the Borrower or any
of its Subsidiaries than then applicable market terms and conditions for
comparable issuers and issuances, and any refinancings, refundings, renewals or
extensions thereof;

(e)Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;

(f)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding (including any such
Indebtedness outstanding on the date



83

--------------------------------------------------------------------------------

 

 

 

hereof) shall not exceed the greater of (i) $50,000,000 and (ii) 15% of
Consolidated Tangible Assets of the Borrower as of the end of the fiscal quarter
most recently ended;

(g)[Reserved];

(h)Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by the Borrower or a Subsidiary in the ordinary course of
its business;

(i)Indebtedness in respect of (i) self-insurance obligations or completion, bid,
performance, appeal or surety bonds issued for the account of the Borrower or
any wholly-owned Subsidiary in the ordinary course of business, including
guarantees or obligations of the Borrower or any wholly-owned Subsidiary with
respect to letters of credit supporting such self-insurance, completion, bid,
performance, appeal or surety obligations (in each case other than for an
obligation for money borrowed) or (ii) obligations represented by letters of
credit for the account of the Borrower or any wholly-owned Subsidiary, as the
case may be, in order to provide security for workers’ compensation claims;

(j)indemnification, adjustment of purchase price, earn-out or similar
obligations (including without limitation any Earn Out Obligations), in each
case, incurred or assumed in connection with any Permitted Acquisition or
disposition of any business or assets of the Borrower or any wholly-owned
Subsidiary or Equity Interests of a wholly-owned Subsidiary, other than
guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such Permitted Acquisition; provided that (i) any amount of
such obligations included on the face of the balance sheet of the Borrower or
any wholly-owned Subsidiary shall not be permitted under this clause (j) and
(ii) in the case of a disposition, the maximum aggregate liability in respect of
all such obligations outstanding under this clause (j) shall at no time exceed
the gross proceeds actually received by the Borrower and the wholly-owned
Subsidiaries in connection with such disposition;

(k)Indebtedness of any Person that becomes a Subsidiary of the Borrower as a
result of a Permitted Acquisition in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding; provided that such Indebtedness is existing
at the time such Person becomes a Subsidiary of the Borrower and was not
incurred solely in contemplation of such Person’s becoming a Subsidiary of the
Borrower;

(l)unsecured Indebtedness in an aggregate principal amount not to exceed at any
time outstanding (i) $25,000,000 if (A) Consolidated EBITDA for the most recent
Measurement Period for which financial statements of the Borrower are available
is not less than $200,000,000  and (B) the pro forma Consolidated Fixed Charge
Coverage Ratio as of the end of such Measurement Period is at least 1.2:1.0 and
(ii) otherwise $5,000,000; and



84

--------------------------------------------------------------------------------

 

 

 

(m)Indebtedness under the ABL Credit Agreement (and any refinancings,
refundings, renewals or extensions thereof in accordance with the terms of the
Intercreditor Agreement) in an aggregate principal amount at any one time
outstanding pursuant to this clause (m) not to exceed $100,000,000.

Section 7.03.Investments

.  Make or hold any Investments, except:

(a)Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b)advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)(i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof, together with the aggregate
amount of Acquisitions by Loan Parties of non-Loan Parties pursuant to clause
(iii) of the definition of Permitted Acquisitions, not to exceed $1,000,000;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.02;

(f)Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03;

(g)the Borrower and the Guarantors may (by purchase or merger) consummate
Permitted Acquisitions provided that, with respect to each Permitted Acquisition
made pursuant to this Section 7.03(g):

(i)no Default exists and the Permitted Acquisition could not reasonably be
expected to cause a Default;

(ii)the Permitted Acquisition is not hostile;

(iii)the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;



85

--------------------------------------------------------------------------------

 

 

 

(iv)the requirements of Section 6.12 have been or will be satisfied within the
time frames required by such section; and

(v)the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such
Permitted Acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this Section 7.03(g) have been satisfied or will be satisfied on or
prior to the date on which such Permitted Acquisition is consummated;

(h)the Borrower may make loans to senior management of Borrower and the
Guarantors for purposes of purchasing the capital stock of Borrower in an
aggregate principal amount not to exceed $250,000 at any one time outstanding;

(i)scheduled payments of Earn Out Obligations;

(j)other Investments not exceeding (i) $2,500,000 in the aggregate in any fiscal
year of the Borrower and (ii) $5,000,000 in the aggregate during the term of
this Agreement; and

(k)Investments in a corporation, partnership, limited liability company or other
joint venture entity with QEM IV, LLC or its affiliates (as the principal other
equity partner, member or investor in the entity) (the “Permitted JV”) that is
formed to make an acquisition (whether of assets or equity interests) provided
that (i) such investments are made directly by the Borrower or any Guarantor,
(ii) Consolidated EBITDA for the most recent Measurement Period for which
financial statements of the Borrower are available is not less than
$225,000,000, (iii) the pro forma Consolidated Fixed Charge Coverage Ratio as of
the end of such Measurement Period is at least 1.5 to 1.0, (iv) such investments
do not exceed $10,000,000 in the aggregate; (v) the Borrower or such Guarantor
grants to the Administrative Agent, for the ratable benefit of the Lenders, a
security interest in its interest in the Permitted JV and (vi) at the time of
such Investment, no Default shall exist or would result therefrom.

Section 7.04.Fundamental Changes

.  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)(i) the Borrower may merge with one or more of its Subsidiaries, provided
that the Borrower shall be the continuing or surviving Person, and (ii) any of
its Subsidiaries may merge with any of its other Subsidiaries provided that if
any of such Subsidiaries is a Guarantor, a Guarantor shall be the surviving
Person;

(b)any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Guarantor;



86

--------------------------------------------------------------------------------

 

 

 

(c)any Subsidiary that is not a Guarantor may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to the Borrower or another Subsidiary that is not a Loan Party or
to a Loan Party; and

(d)the Borrower or any Guarantor may merge or consolidate with any Person in
accordance with Section 7.03(g).

Section 7.05.Dispositions

.  Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or (ii)
the proceeds of such Disposition are (x) paid solely in cash, (y) reinvested in
replacement equipment within 30 days of receipt and (z) if the equipment subject
to such Disposition was Collateral, such replacement equipment is or becomes
Collateral subject to a perfected Lien in favor of the Administrative Agent for
the benefit of the Secured Parties substantially contemporaneously with the
consummation of such replacement;

(d)Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e)Dispositions permitted by Section 7.04;

(f)Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (f) in any
fiscal year shall not exceed $5,000,000 and (iii) the purchase price for such
asset shall be paid to the Borrower or such Subsidiary solely in cash;

(g)sales or non-exclusive grants of licenses or sublicenses to use the patents,
trade secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any wholly-owned Subsidiary to the
extent not materially interfering with the business of the Borrower or any
Subsidiary;

(h)so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(f);

(i)Dispositions of the Permitted Purchased Notes if (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the proceeds from such Disposition are not less than the amount expended by the
Borrower



87

--------------------------------------------------------------------------------

 

 

 

or any other Loan Party to acquire such Permitted Purchased Notes and (iii) the
purchase price for such Permitted Purchased Notes shall be paid to the Borrower
or such other Loan Party solely in cash; and

(j)Dispositions to a Permitted JV provided that (i) Consolidated EBITDA for the
most recent Measurement Period for which financial statements of the Borrower
are available is not less than $225,000,000, (ii) the pro forma Consolidated
Fixed Charge Coverage Ratio as of the end of such Measurement Period is at least
1.5 to 1.0, (iii) the aggregate net book value of the assets that are the
subject of such Dispositions do not exceed $10,000,000 and (iv) at the time of
such Disposition, no Default shall exist or would result therefrom.

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(f) (other than Dispositions to a Loan Party) shall be for fair
market value.

Section 7.06.Restricted Payments

.  Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d)the Borrower and its Subsidiaries may purchase shares of Borrower’s common
stock or other common Equity Interests in connection with the LTIP provided that
(i) the aggregate purchase price for such Equity Interests together with the
aggregate purchase price for all Indebtedness purchased pursuant to Section
7.15(e) does not exceed $5,000,000 and (ii) no shares of Equity Interests may be
purchased from directors or executive officers of the Borrower or any of its
Subsidiaries (other than shares of Equity Interests repurchased solely to pay
income taxes on income recognized upon the vesting of shares under the LTIP);

(e)[Reserved];  

(f)(i) repurchases, redemptions or other acquisitions or retirements for value
of Equity Interests deemed to occur upon the exercise of stock options,
warrants, rights to acquire Equity Interests or other convertible securities to
the extent such Equity Interests represent a portion of the exercise or exchange
price thereof and (ii) any repurchases,



88

--------------------------------------------------------------------------------

 

 

 

redemptions or other acquisitions or retirements for value of Equity Interests
made in lieu of withholding Taxes in connection with any exercise or exchange of
stock options, warrants or other similar rights;

(g)the payment of cash in lieu of fractional Equity Interests; and

(h)payments or distributions to dissenting stockholders pursuant to applicable
Law in connection with a merger, consolidation or transfer of assets that
complies with the provisions of Section 7.04.

Section 7.07.Change in Nature of Business

.  Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

Section 7.08.Transactions with Affiliates

.  Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.

Section 7.09.Burdensome Agreements

.  Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or the ABL Agreement as in effect on the date
hereof) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, except for any agreement in effect
(A) on the date hereof and set forth on Schedule 7.09 or (B) at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (ii) of any Subsidiary to Guarantee the Obligations or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on its property to secure the Obligations; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(f) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure the Obligations.

Section 7.10.Use of Proceeds

.  Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

Section 7.11.[Reserved].



89

--------------------------------------------------------------------------------

 

 

 

Section 7.12.Capital Expenditures and Capitalized Lease Payments

.  Make or become legally obligated to make (without duplication) any Capital
Expenditure or make or become legally obligated to make any payment in respect
of a Capitalized Lease, except for Capital Expenditures and Capitalized Lease
payments in the ordinary course of business not exceeding, (x) for the fiscal
quarter ending March 31, 2016, in the aggregate for the Borrower and its
Subsidiaries during such fiscal quarter, $25,000,000, (y) for the fiscal quarter
ending June 30, 2016, in the aggregate for the Borrower and its Subsidiaries
during such fiscal quarter, $25,000,000 and (z) as of the date of any subsequent
Capital Expenditure or Capitalized Lease payment, in the aggregate for the
Borrower and its Subsidiaries during the most recent twelve-month period, the
then-applicable Maximum Capital Payment Amount for such twelve-month period;
provided that, in each case of clauses (x) through (z), as of the date of any
such Capital Expenditure or Capitalized Lease payment (and giving pro forma
effect to such Capital Expenditure or Capitalized Lease payment and any
concurrent incurrence of Indebtedness) no Default exists and such Capital
Expenditure or Capitalized Lease payment could not reasonably be expected to
cause a Default; provided further that, in the case of clause (z), Capital
Expenditures and Capitalized Lease payments in excess of the Maximum Capital
Payment Amount shall be permitted if (a) the pro forma Consolidated Fixed Charge
Coverage Ratio as of the end of the most recent Measurement Period for which
financial statements of the Borrower are available is at least 1.2:1.0 and (b)
Consolidated EBITDA for such Measurement Period is not less than $200,000,000.

Section 7.13.Amendments of Organization Documents

.  Amend any of its Organization Documents in a manner which could materially
and adversely affect the interests of the Administrative Agent or the Lenders.

Section 7.14.Accounting Changes

.  Make any change in (a) its accounting policies or reporting practices, except
as required by GAAP, or (b) its fiscal year.

Section 7.15.Prepayments, Etc. of Indebtedness

.  Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment of the Loans
in accordance with the terms of this Agreement, (b) regularly scheduled payments
of Indebtedness set forth on Schedule 7.02, (c) refinancings, refundings,
extensions or renewals of Indebtedness to the extent such refinancing,
refunding, extension or renewal is permitted by Section 7.02(d), (d) the
conversion to or exchange for Equity Interests of convertible or exchangeable
debt securities permitted under Section 7.02(d), and customary payments in cash
in lieu of fractional shares in connection therewith, (e) Indebtedness of the
Borrower (other than Loans) in open market transactions provided that (i) the
aggregate purchase price for such Indebtedness together with the aggregate
purchase price for all Equity Interests purchased pursuant to Section 7.06(d)
does not exceed $5,000,000 and (ii) the purchase price of any such Indebtedness
does not exceed 45% of the principle amount thereof, (f) the cancellation or
other satisfaction of any Permitted Purchased Notes purchased by the Borrower or
other Loan Party in compliance with this Section 7.15 and (g) mandatory
prepayments or voluntary prepayments of the loans under the ABL Credit Agreement
as in effect on the date hereof.



90

--------------------------------------------------------------------------------

 

 

 

Section 7.16.Amendment, Etc. of Indebtedness

.  Amend, modify or change in any manner any term or condition of the ABL Credit
Agreement, the Senior Notes, the Senior Notes Documents or any Indebtedness set
forth on Schedule 7.02, except for (a) any refinancing, refunding, renewal or
extension thereof permitted by Section 7.02(d), (b) with respect to the Senior
Notes and the Senior Notes Documents, any amendments or modifications made to
(i) cure any ambiguity, defect or inconsistency, (ii) evidence or provide for
the acceptance of appointment by a successor trustee or effect any similar
immaterial administrative modifications or (iii) supplemental indentures to the
Senior Notes Documents made solely to add guarantors, (c) any amendment,
modification or change thereto, provided that (i) the terms of such amendment,
modification or change satisfy the requirements of the second  proviso of
Section 7.02(d) and (ii) such amendment, modification or change could not
materially and adversely affect the interests of the Administrative Agent or the
Lenders under the Loan Documents or (d) with respect to the ABL Credit
Agreement, any amendment or modifications made in accordance with the terms of
the Intercreditor Agreement.

Section 7.17.Sanctions

.  Directly or indirectly, use any Loan or the proceeds of any Loan, or lend,
contribute or otherwise make available such Loan or the proceeds of any Loan to
any Person, to fund any activities of or business with any Person that, at the
time of such funding, is the subject of Sanctions, or in any country or
territory that, at the time of such funding, is a Designated Jurisdiction, or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as Lender, Administrative
Agent, or otherwise) of Sanctions or Anti-Corruption Laws.

Article VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.01.Events of Default

.  Any of the following shall constitute an Event of Default:

(a)Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within three days after the same becomes due, any interest on any Loan, or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(b),
6.03(a), 6.03(b), 6.05, 6.07, 6.10, 6.11, 6.12, 6.14, 6.19 or Article VII or
(ii) the Borrower fails to perform or observe any term, covenant or agreement
contained in Section 6.02 (other than Section 6.02(a) and 6.02(b)) or Section
6.03 (other than Section 6.03(a) and 6.03(b)) and such failure continues for
five days; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any



91

--------------------------------------------------------------------------------

 

 

 

Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $15,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than $15,000,000; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or



92

--------------------------------------------------------------------------------

 

 

 

(g)Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M.  Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect or the imposition of a Lien on the assets of a Loan
Party, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan and such failure to pay has resulted or could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
the assets of a Loan Party; or

(j)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k)Minimum Liquidity.  As of any date, the unrestricted cash balances and Cash
Equivalents of the Borrower and its consolidated Subsidiaries shall be less than
$50,000,000; or

(l)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.02 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien on
Term Loan Priority Collateral (subject to Liens permitted by Section 7.01) or a
second priority lien on ABL Priority Collateral having an aggregate fair market
value in excess of $5,000,000 that is purported to be covered thereby unless
such occurrence results solely from action of the



93

--------------------------------------------------------------------------------

 

 

 

Administrative Agent or any Lender and involves no Default by the Borrower or
any Guarantor hereunder or under any Collateral Document.

Section 8.02.Remedies upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable (an
“acceleration”), which amount shall include the Applicable Premium in effect on
the date of such acceleration, as if such acceleration were an optional or
mandatory prepayment on the principal amount of Loans accelerated, whereupon
they shall be due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law or
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03.Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.16, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued
interest on the Loans and other Obligations arising under the Loan Documents,
ratably among the



94

--------------------------------------------------------------------------------

 

 

 

Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Administrative Agent and the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to payment of all other Obligations ratably among the Secured Parties;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Article IX
ADMINISTRATIVE AGENT

Section 9.01.Appointment and Authority

. 

(a)Each of the Lenders hereby irrevocably appoints, designates and authorizes
U.S. Bank National Association to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.



95

--------------------------------------------------------------------------------

 

 

 

Section 9.02.Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender (to the extent it is or becomes a
Lender) as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust, financial,
advisory, underwriting or other business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or to provide
notice to or consent of the Lenders with respect thereto.

Section 9.03.Exculpatory Provisions

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document



96

--------------------------------------------------------------------------------

 

 

 

delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04.Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon and shall not incur any liability for relying upon,
any notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  For purposes of determining
compliance with the conditions specified in Article IV, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Effective Date, Closing Date or Delayed Draw Closing Date, as applicable,
specifying its objections.

The Administrative Agent shall not be liable for any action taken (x) in good
faith and reasonably believed by it to be within the powers conferred upon it,
or taken by it pursuant to any direction or instruction by which it is governed,
or omitted to be taken by it by reason of the lack of direction or instruction
required hereby for such action (including without limitation for refusing to
exercise discretion or for withholding its consent in the absence of its receipt
of, or resulting from a failure, delay or refusal on the part of any Lender to
provide, written instruction to exercise such discretion or grant such consent
from any such Lender, as applicable) or (y) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02).  The Administrative Agent shall not be liable for any error of judgment
made in good faith unless it shall be proven that Administrative Agent was
grossly negligent in ascertaining the relevant facts. 



97

--------------------------------------------------------------------------------

 

 

 

Nothing herein or in any Loan Documents or related documents shall obligate the
Administrative Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified.  The
Administrative Agent shall not be liable for any indirect, special or
consequential damages (including but not limited to lost profits) whatsoever,
even if it has been informed of the likelihood thereof and regardless of the
form of action.  Any permissive grant of power to Administrative Agent hereunder
shall not be construed to be a duty to act.  Administrative Agent shall have
only the duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against Collateral Agent.  Before acting hereunder, Administrative Agent shall
be entitled to request, receive and rely upon such certificates and opinions as
it may reasonably determine appropriate with respect to the satisfaction of any
specified circumstances or conditions precedent to such action. 

 

The Administrative Agent shall not be responsible or liable for delays or
failures in performance resulting from acts beyond its control.  Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.

 

Section 9.05.Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 9.06.Resignation of Administrative Agent.

(a)Notice.  The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not



98

--------------------------------------------------------------------------------

 

 

 

be obligated to) on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b)Defaulting Lender.  If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)Effect of Resignation or Removal.  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Section 9.07.Non-Reliance on Administrative Agent and Other Lenders

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on



99

--------------------------------------------------------------------------------

 

 

 

such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08.[Reserved].

Section 9.09.Administrative Agent May File Proofs of Claim; Credit Bidding

. 

(a)In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the



100

--------------------------------------------------------------------------------

 

 

 

Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable
Law.  In connection with any such credit bid and purchase, the Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (h) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 9.10.Collateral and Guaranty Matters

. 

(a)Each of the Lenders irrevocably authorizes the Administrative Agent, at its
option and in its discretion,

(i)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;



101

--------------------------------------------------------------------------------

 

 

 

(ii)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(iii)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower ‘s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

(b)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(c)The Administrative Agent shall have no liability for losses arising from
(i) any cause beyond its control, (ii) any delay, error, omission or default of
any mail, telegraph, cable or wireless agency or operator, or (iii) the acts or
edicts of any government or governmental agency or other group or entity
exercising governmental powers.  The Administrative Agent shall not be
responsible for any special, exemplary, punitive or consequential damages.

(d)The Administrative Agent shall not be responsible for the preparation or
filing of any UCC financing statements or the correctness of any financing
statements filed in connection with this Agreement or the validity or perfection
of any lien or security interest created pursuant to this Agreement or the other
Loan Documents.

(e)The Administrative Agent shall not be liable for interest on any money
received by it except as the Administrative Agent may agree in writing with the
Borrower.  The Administrative Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.  For the avoidance of
doubt, all of the Administrative Agent’s rights, protections and immunities
provided herein shall apply to the Administrative Agent for any actions taken or
omitted to be taken under any Loan Documents and any other related agreements in
any of its capacities.  All protections provided herein shall apply to U.S. Bank
National Association in its various capacities hereunder.



102

--------------------------------------------------------------------------------

 

 

 

(f)It is expressly agreed and acknowledged that the Administrative Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(g)If, in performing its duties under this Agreement, the Administrative Agent
is required to decide between alternative courses of action, the Administrative
Agent may request written instructions from the Required Lenders as to the
course of action desired by it.  If the Administrative Agent does not receive
such instructions within three Business Days after it has requested them, the
Administrative Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action.  The Administrative Agent shall act in
accordance with instructions received after such three-Business Day period
except to the extent it has already taken, or committed itself to take action
inconsistent with such instructions. 

(h)The Administrative Agent shall have no liability for any failure, inability
or unwillingness on the part of any Lender or the Borrower to provide accurate
and complete information on a timely basis to the Administrative Agent, or
otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Administrative Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

Article X
MISCELLANEOUS

Section 10.01.Amendments, Etc

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01, Section 4.02 (other than
Section 4.02(a)(xii)(A) or 4.02(a)(xiii), or, in the case of the Borrowing of
Delayed Draw Term Loans, Section 4.03, without the written consent of each
Lender;

(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to any Lender without the written consent of such Lender;



103

--------------------------------------------------------------------------------

 

 

 

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(h)release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to the other affected Lenders shall require the consent of
such Defaulting Lender.

Notwithstanding anything to the contrary herein the Administrative Agent may, at
the direction of the Required Lenders, with the prior written consent of the
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.





104

--------------------------------------------------------------------------------

 

 

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Section 10.02.Notices; Effectiveness; Electronic Communications

. 

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)if to the Borrower or the Administrative Agent, to the address, fax number,
e- mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii)if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it,



105

--------------------------------------------------------------------------------

 

 

 

provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging services, or
through the Internet.

(d)Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, fax number or telephone number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, fax number or telephone
number or e-mail address for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e- mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in



106

--------------------------------------------------------------------------------

 

 

 

order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.



(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including,
without limitation, telephonic or electronic notices, Loan Notices and Notice of
Loan Prepayment) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03.No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding



107

--------------------------------------------------------------------------------

 

 

 

proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04.Expenses; Indemnity; Damage Waiver

. 

(a)Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Lenders and their
Affiliates (including (a) the reasonable fees, charges and disbursements of
counsel for each of the Administrative Agent and the Lenders and (b) the
reasonable fees, charges and disbursements relating to financial diligence and
third-party appraisers retained by or on behalf of the Administrative Agent and
the Lenders), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out‑of‑pocket expenses incurred by each of the Administrative Agent and any
Lender (including (a) the fees, charges and disbursements of any counsel for
each of the Administrative Agent and any Lender and (b) the reasonable fees,
charges and disbursements relating to financial diligence and third-party
appraisers retained by or on behalf of the Administrative Agent and the
Lenders), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned, leased or operated by the Loan Parties or
any of their respective Subsidiaries, or any Environmental Liability related in
any way to the Loan Parties or any of their respective Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or



108

--------------------------------------------------------------------------------

 

 

 

any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, (y)
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arose out of any claim, actions, suits,
inquiries, litigation, investigation or proceeding that does not involve an act
or omission of the Borrower, any other Loan Party or any of their Affiliates and
that is brought solely by an Indemnitee against another Indemnitee; provided
that the Administrative Agent shall remain indemnified in such capacities.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such or against any Related Party of the
Administrative Agent acting for the Administrative Agent (or any such
sub-agent).  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.



109

--------------------------------------------------------------------------------

 

 

 

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. 

(g)Waiver.  The Borrower acknowledges and agrees that if payment of the
Obligations are accelerated or the Loans and other Obligations otherwise become
due prior to the Maturity Date, in each case, in respect of any Event of Default
(including, but not limited to, upon the occurrence of a bankruptcy or
insolvency event (including the acceleration of claims by operation of law)),
the Applicable Premium with respect to an optional or mandatory redemption of
the Loans will also be due and payable as though the Loans were redeemed and
shall constitute part of the Obligations, in view of the impracticability and
extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any premium payable above shall be presumed to be the liquidated
damages sustained by each holder as the result of the early redemption and the
Borrower agrees that it is reasonable under the circumstances currently
existing.  The premium shall also be payable in the event the Loans are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means.  THE BORROWER EXPRESSLY
WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.  The Borrower
expressly agrees (to the fullest extent it may lawfully do so) that: (A) the
premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the premium
shall be payable notwithstanding the then prevailing market rates at the time
payment is made; (C) there has been a course of conduct between holders and the
Borrower giving specific consideration in this transaction for such agreement to
pay the premium; and (D) the Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Borrower expressly
acknowledges that its agreement to pay the premium to Lenders as herein
described is a material inducement to Lenders to make the Loans.

Section 10.05.Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b)



110

--------------------------------------------------------------------------------

 

 

 

each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 10.06.Successors and Assigns

.    

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is



111

--------------------------------------------------------------------------------

 

 

 

delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);



(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender, a GS Approved Party or an Approved Fund or any Person
disclosed to the Borrower by the Lender prior to the Effective Date; provided
that the Borrower shall be deemed to have consented to any such assignment (for
which its consent is required) unless it shall object thereto by written notice
to the Administrative Agent within five (5) Business Days after having received
notice thereof; and

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender, an Approved Fund with respect to a
Lender or a GS Approved Party.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.



112

--------------------------------------------------------------------------------

 

 

 

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for U.S.  Tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent



113

--------------------------------------------------------------------------------

 

 

 

manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) without regard to the existence of any
participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than those in the proviso in Section 10.01(d)) that affects
such Participant.  The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01 and 3.04 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any



114

--------------------------------------------------------------------------------

 

 

 

obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.07.Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Borrower and its obligations, or (iii) on a confidential basis
to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent to deliver Borrower Materials or notices to the Lenders or (C) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the



115

--------------------------------------------------------------------------------

 

 

 

Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Lenders, unless (and only to the extent that) the Loan Parties or such
Affiliate is required to do so under law and, in such event, the Loan Parties or
such Affiliate will, in each case to the extent permitted by law, prior to
issuance thereof, provide such press release or other public disclosure
(including any earnings reports) to the Lenders and incorporate any reasonable
comments from the Lenders to such press release or other public disclosure
(including any earnings reports).

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

Section 10.08.Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its respective Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment,



116

--------------------------------------------------------------------------------

 

 

 

shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and its respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its respective Affiliates may have.  Each Lender a agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 10.09.Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 10.10.Counterparts; Integration; Effectiveness

.  This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g.  “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate.

Section 10.11.Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or



117

--------------------------------------------------------------------------------

 

 

 

knowledge of any Default at the time of the making of any Loan, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

Section 10.12.Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent then such provisions shall be deemed to be in effect
only to the extent not so limited.

Section 10.13.Replacement of Lenders

.  If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and



118

--------------------------------------------------------------------------------

 

 

 

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14.Governing Law; Jurisdiction; Etc

. 

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.



119

--------------------------------------------------------------------------------

 

 

 

(c)WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

Section 10.15.Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16.No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) any arranging and/or
other activities or services regarding this Agreement (and the Loan Documents)
provided by the Administrative Agent and any Affiliate thereof, and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent (and as applicable, its Affiliates) and the Lenders and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”), on the other
hand, (ii) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent and its Affiliates and each Lender each is and has been



120

--------------------------------------------------------------------------------

 

 

 

acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates nor any Lender or its Affiliates has any obligation
to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and its Affiliates and the Lenders and their Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent, any of its Affiliates nor any
Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates, or any Lender or any of
its Affiliates  with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

Section 10.17.Electronic Execution of Assignments and Certain Other Documents

.  The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

Section 10.18.USA PATRIOT Act

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender



121

--------------------------------------------------------------------------------

 

 

 

requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

Section 10.19.Intercreditor Agreement

.  Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreement, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement, (c)
authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement as Administrative Agent and on behalf of such Lender and
(d) hereby consents to the subordination of the Liens on ABL Priority Collateral
securing the Obligations on the terms set forth in the Intercreditor Agreement.
The foregoing provisions are intended as an inducement to the lenders under the
ABL Credit Agreement to extend credit to the Loan Parties and such lenders are
intended third party beneficiaries of such provisions.  In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall control.

Section 10.20.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



122

--------------------------------------------------------------------------------

 

 

 

Section 10.21.ENTIRE AGREEMENT

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

123

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BASIC ENERGY SERVICES, INC.

By:

/s/T.M. “Roe” Patterson

 

Name:T.M. “Roe” Patterson

 

Title:President and Chief Executive Officer

 

 

WEST STREET ENERGY PARTNERS, L.P., as a Lender

By: Broad Street Energy Advisors, L.L.C., its General Partner

By:

/s/Ken Pontarelli

 

Name:Ken Pontarelli

 

Title: Vice President

 

 

 

BALIUS CAYMAN L.P., as a Lender

By: Broad Street Energy Advisors, L.L.C., its General Partner

By:

/s/Ken Pontarelli

 

Name:Ken Pontarelli

 

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

RIVERSTONE VI BASIC HOLDINGS, L.P., as a Lender

By: RIVERSTONE ENERGY PARTNERS VI, L.P., its general partner

By: RIVERSTONE ENERGY GP VI, LLC, its general partner

 

 

By:

/s/Thomas J. Walker

 

Name:Thomas J. Walker

 

Title: Managing Director

 

 

 



U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

By:

/s/Prital K. Patel

 

Name:Prital K. Patel

 

Title: Vice President

 

 

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01

Commitments and Applicable Percentages

 

Lender

Closing Date Commitments

Delayed Draw Commitments

Applicable Percentage

Riverstone VI Basic Holdings, L.P.

$82,500,000.00

$7,500,000

50.00%

West Street Energy Partners, L.P.

$43,528,732.50

$3,957,157.50

26.38%

Balius Cayman, L.P.

$38,971,267.50

$3,542,842.50

23.62%

Total

$165,000,000

$15,000,000

100%





 



--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.08

SWD

Salt Water Disposal Well

State

County

Surface Interest

API Number

Net Book Value

Hocheim SWD (Beta SWD)

TX

Dewitt

Leased

42-123-32967

3,136,156 

Ferry #1

TX

Lavaca

Leased

42-285-33074

647,808 

Smiley # 2 aka (Dewitt #2)

TX

Dewitt

Owned

42-123-32303

1,806,951 

Harrison #1

TX

Cottle

Owned

42-101-30469

78,936 

Taylor "A" #1

TX

Dickens

Leased

42-125-30844

64,121 

Speedy's #1

TX

Haskell

Owned

42-207-80904

221,848 

Harper

TX

Hill

Leased

42-217-30331

2,296,866 

Terry SWD

TX

Jack

Owned

42-237-38971

2,064,132 

Johnston

TX

Parker

Leased

42-367-32202

396,940 

Hays #1

OK

Stephens

Owned

35-137-25873

73,625 

Pistol Pete SWD

OK

Grady

Leased

35-051-23652

1,088,068 

Howell #1

TX

Knox

Leased

42-275-80364

29,634 

Wm. K Moore

TX

Jack

Leased

42-237-33651

619,640 

Shugart

NM

Eddy

Leased

30-015-32438

1,264,671 

Belco #1

NM

Eddy

Leased

30-015-25141

306,527 

Belco #2

NM

Eddy

Leased

30-015-25433

1,652,894 



 



--------------------------------------------------------------------------------

 

 

 

Myra Myrtle

NM

Eddy

Owned

30-015-21515

1,738,179 

State "G" Com Well #1

NM

Eddy

Owned

30-015-22955

1,145,222 

Red Hawk 32 State #1

NM

Eddy

Leased

30-025-31888

1,988,165 

Lea #1 & #2

NM

Lea

Leased

30-025-27400

1,679,325 

Hobbs No. 16 (Crazy Horse)

NM

Lea

Leased

30-025-07701

1,616,366 

State "NO" No. 1

NM

Lea

Owned

30-025-28468

678,444 

Deep Rock SWD #3

TX

Andrews

Leased

42-003-30548

494,530 

Crane SWD

Tx

Crane

Owned

42-103-35497

578,975 

Strauss #1D

TX

Crockett

Leased

42-105-33346

196,246 

LaMesa

TX

Dawson

Owned

42-115-33546

2,025,429 

TXL SWD #1W

TX

Ector

Leased

42-135-30580

187,140 

Board of Regents

TX

Gaines

Owned

42-165-33540

115,476 

Gillean, C. #5W

TX

Glasscock

Leased

42-173-30990

52,390 

Garden City West (Sherrod) SWD

TX

Glasscock

Leased

42-173-32887

2,211,417 

Coahoma

TX

Howard

Owned

42-227-36076

973,360 

Gilbert, G. Wright, Jr. Estate #1

TX

Howard

Leased

42-227-33914

1,320,122 

Olton Dickenson #1

TX

Martin

Leased

42-317-30700

441,314 



 



--------------------------------------------------------------------------------

 

 

 

Lenorah #1

TX

Martin

Leased

42-317-30078

274,248 

Holt "A" #1

TX

Martin

Leased

42-317-31967

656,446 

J.W. Cave #1

TX

Martin

Leased

42-317-32496

242,982 

Lenorah #2D

Tx

Martin

Leased

42-317-35212

340,940 

West Midland

TX

Midland

Leased

42-329-36621

1,081,831 

Weatherby SWD

TX

Reagan

Leased

42-383-36126

703,826 

TXL SWD Reagan

TX

Reagan

Leased

42-383-33683

968,519 

Orla Kessler

TX

Reeves

Owned

42-389-33022

2,982,664 

Pecos South East

TX

Reeves

Leased

42-389-33212

3,129,167 

Bullard #2D

TX

Scurry

Leased

42-415-33039

52,380 

Upton Co North (Delhi) (Basic SWD -15-)

TX

Upton

Leased

42-461-37896

1,686,610 

Hendricks SWD #3W

TX

Winkler

Leased

42-495-33317

232,968 

Denver City SWD

Tx

Yoakum

Owned

42-501-35553

776,153 

Yater #2

TX

Martin

Leased

42-317-35751

1,322,826 

Stanley SWD #2

ND

Montrail

Leased

33-061-90152

2,929,584 

Stanley SWD #3

ND

Montrail

Leased

33-061-90160

3,337,157 

Mountrail SWD

ND

Montrail

Leased

33-061-90219

2,942,156 



 



--------------------------------------------------------------------------------

 

 

 

Bakken SWD

ND

Montrail

Leased

33-061-90223

2,611,161 

Jernigan W. SWD #1D

TX

Panola

Leased

42-365-30998

4,474 

Refugion #1SD

TX

Refugio

Owned

42-391-32440

432,677 

Reichardt #1-17

OK

Grady

Leased

35-051-21380

56,694 

Holt, Monroe ET AL #4R

TX

Rusk

Leased

42-401-31950

428,296 

Brumlow, W.T. #1D

TX

Freestone

Leased

42-161-31236

206,415 

Chavers, Mark E.ET UX #1D

TX

Freestone

Leased

42-161-32053

684,519 

Stanley #1

ND

Mountrail

Leased

33-061-90137

1,712,868 

Bawkel

AR

Columbia

Leased

03-027-11752

1,142,575 

179 Fee #1

TX

Freestone

Owned

42-161-32739

658,016 

Gann

TX

Freestone

Owned

42-239-31408

582,555 

Fuller

TX

Freestone

Owned

42-161-34106

737,645 

Walker #1

TX

Harrison

Owned

42-203-31708

809,843 

Ralph Allen #1D

TX

Panola

Leased

42-365-00262

628,442 

Sharp

TX

Robertson

Owned

42-395-30953

952,435 

BG Smith #1

TX

Rusk

Owned

42-401-30782

192,496 

BG Smith #2

TX

Rusk

Owned

42-401-33108

471,214 



 



--------------------------------------------------------------------------------

 

 

 

Wylie #2

TX

Rusk

Leased

42-401-30923

197,266 

Wood #1

TX

Rusk

Owned

42-401-30267

246,173 

Woods #1

TX

Shelby

Owned

42-419-30914

803,941 

Tenaha #1

TX

Shelby

Owned

42-419-30818

727,775 

Cockrell #1D

TX

Shelby

Leased

42-419-30329

1,312,302 

Taylor SWD

TX

Smith

Leased

42-423-31077

456,529 

Talco

TX

Titus

Leased

42-449-30581

1,250,679 

Wren #1

LA

Webster

Owned

17-119-88016

600,121 

Wren #2

LA

Webster

Owned

17-119-88018

173,031 

Alexander #2

TX

Smith

Leased

42-423-31762

422,960 

Janie Williams #1

TX

Panola

Leased

42-365-01196

836,904 

Andries SWD #1

LA

Sabine Parish

Owned

17-085-88057

2,152,577 

Andries SWD #2

LA

Sabine Parish

Owned

17-085-88058

2,081,258 

Carrizo Springs SWD

TX

Dimmit

Leased

42-127-33925

2,116,085 

Pearsall SWD

TX

Frio

Owned

42-163-33454

1,493,162 

Duderstat #1

TX

Goliad

Leased

42-175-31196

169,458 

Russell Pierce #3

TX

Jim Wells

Owned

42-249-32492

975,947 



 



--------------------------------------------------------------------------------

 

 

 

Cotulla SWD

TX

LaSalle

Leased

42-283-33640

3,184,775 

Refugio SWD

TX

Refugio

Owned

42-391-00000

748,333 

Zapata SWD

TX

Zapata

Leased

42-505-36531

1,900,133 

Karnes County SWD (Burris)

TX

Karnes

Leased

42-255-32487

311,893 

 





 



--------------------------------------------------------------------------------

 

 

 



Material Real Property

Plant Number

Name

Physical Address or Basic Name

State

County

NBV

107 

 

Maint Yard  OSC- Midland Well Srvc TX

 

 

988,244  120 

Midland OSC Yard (Hwy 80)

5805 E. Hwy 80

TX

Midland

1,394,985  120 

OSC Expansion (Hwy 80)

3201 NCR 1130

TX

Midland

Included in Plant 120

120 

CR 1210 Addition

3503 S CR 1210

TX

Midland

Included in Plant 120

127 

 

Operations Support TX

 

 

176,500  1106 

Added from Tax Record

2603 E Main St

CO

Rio Blanco

387,456  1204 

Andrews

2130 S Hwy 385

TX

Andrews

332,159  1205 

Big Spring (future yard)

SWC North Lamesa Highway & Coop Gin Road

TX

Howard

1,542,797  1205 

Ackerly

1st & Ave F

TX

Martin

Included in Plant 1205

1206 

Carlsbad, NM

2008 E Orchard Ln

NM

Eddy

272,321  1207 

Denver City (Truck Yard)

CR 370 and Chisolm Trail

TX

Yoakum

1,586,599  1208 

Eunice, NM

2404 W Texas Ave

NM

Lea

569,782  1209 

Hobbs, NM

4710 W Carlsbad Hwy

NM

Lea

18,776  1211 

Seminole

2 Miles West of Hwy 80

TX

Gaines

60,988  1213 

Loco Hills, NM

132952 Lovington Hwy

NM

Eddy

198,648  1216 

Coahoma Land

I-20 & Snyder Field Rd

TX

Howard

746,332  1217 

Lamesa

1310 CR 22

TX

Dawson

1,138,920  1301 

PBU Management TX

5805 East Hwy 80

TX

Midland

87,100  1305 

Big Lake

101 Mississippi

TX

Reagan

271,509 



 



--------------------------------------------------------------------------------

 

 

 

1305 

Big Lake (expansion)

1605 N Hwy 137

TX

Reagan

Included in Plant 1305

1306 

Crane (expansion)

500 S. Byrd St.

TX

Crane

420,934  1307 

NM Fluid Sales

1007 W main Street

NM

Eddy

100,555  1308 

Ft. Stockton

566 W 48 Lane

TX

Pecos

82,955  1309 

Kermit

312 E. Hwy 302

TX

Winkler

103,306  1310 

Midland Rigs

4601 S CR 1270

TX

Midland

1,226,023  1311 

Odessa

3301 FM 1936

TX

Ector

195,826  1312 

Plugging Operation TX

11114 W I-20 E

TX

Midland

501,650  1315 

San Angelo

None provided (8294 US Hwy 87N – per EY chart)

TX

Tom Green

1,051,858  1401 

ATL Region Management TX

5209 Estes Pkwy

TX

Gregg

790,256  1405 

Kilgore, TX

6308 Highway 42 North

TX

Gregg

177,296  1406 

Minden, LA

105 Swid Dr

LA

Webster

945,467  1408 

Talco, TX

8936 FM 71 East

TX

Titus

664,657  1412 

Many LA

1970 11587 Hwy 175

LA

Sabine

83,027  1453 

Added from Tax Record

53WLONDON ROAD

NM

Eddy

713,341  1454 

Tenaha, TX

724 Highway 84 E

TX

Shelby

1,559,556  1456 

Dayton, TX

1705 Hwy 146 South

TX

Dayton

4,900  1459 

Teague TX

108 FM 533

TX

Freestone

681,952  1501 

GC Region Management TX

208 Enterprise Dr

TX

Victoria

92,688  1505 

Alice, TX

1201 S Stadium Rd

TX

Jim Wells

 

1508 

Pearsall

2180 I-35 South

TX

Frio

114,935  1509 

Beeville (GC Maintenance Facility)

4638 Fish Lane

TX

Bee

 

1551 

Hallettscille fka Ganado, Tx

2587 US 77S

TX

Lavaca

63,294 



 



--------------------------------------------------------------------------------

 

 

 

1553 

Kenedy

318 Industrial Blvd

TX

Karnes

180,133  1555 

Premont

1104 FM 716

TX

Jim Wells

650,981  1555 

LaGloria

5101 FM 1017

TX

Starr

Included in Plant 1555

1556 

Refugio

1207 Swift

TX

Refugio

 

1557 

Laredo fka Zapara, Tx

325 Wildcat Dr

TX

Webb

2,903  1558 

Bishop

1006 East First Street

TX

Nueces

 

1559 

Victoria P&A, TX

1303 E Constitution

TX

Victoria

215,795  1601 

Cleburne Tool

210 Kimberly

TX

Johnson

213,164  1606 

Bridgeport

1102 Brush St

TX

Wise

162,794  1608 

Sweetwater

2306 E. Broadway

TX

Nolan

86,171  1610 

Knox City

100 N. Birch

TX

Knox

98,867  1613 

Added from Company Record

Hwy 7 Alma Road

OK

Stephens

 

1615 

Lindsay, OK

401 SE 4th

OK

Garvin

 

1616 

Jacksboro

1595 US Hwy 281 S

TX

Jack

40,000  1617 

Cleburne

3012 C South Hwy 174

TX

Johnson

788,094  1701 

Electra

1300 South Bailey

TX

Wichita

614,980  1706 

Cisco Hitt Place

15102 IH 20

TX

Eastland

687,584  1711 

Knox City, Tx PSW

211 W Main

TX

Knox

58,723  1712 

Cushing, OK

1020 N Linwood Ave

OK

Payne

40,095  1714 

Longview

6503 Hwy 149

TX

Gregg

302,317  1715 

Gainesville

479 FM 1630

TX

Cooke

1,071,629  1717 

Liberal, Ks

1700 S County Estates Rd

KS

Seward

61,027  1719 

Gillette-PSW WY

24 Upton Chapel Road

WY

Cambell

1,888,532  1720 

Fairview, OK

Hwy 60 & State Rd Junction

OK

Major

456,535 



 



--------------------------------------------------------------------------------

 

 

 

1721 

Midland Pumping 100 Acres

3600 S County Rd 1230

TX

Midland

2,235,786  1723 

Added from Company Record

1878 S. 1500 East

UT

Uintah

6,428,317  1723 

Added from Company Record

787 Valley Ct

CO

Mesa

Included in Plant 1723

1724 

Fort Morgan, CO

179 Hwy Plains Rd & 17187 County Rd

CO

Morgan

3,229,213  1726 

Fort Morgan, CO

12701 Energy Road

CO

Morgan

 

1728 

Fort Morgan, CO

174 Henry Rd & 12809 Energy Rd

CO

Morgan

1,163,068  1729 

Duncan, OK

7302 N Hwy 81

OK

Stephens

144,498  1730 

Added from Company Record

 

UT

Uintah

 

1804 

Greeley, CO

695 Cherry Avenue

CO

Weld

503  1805 

Added from Tax Record

141 Hwy 85

ND

Stark

152,143  1806 

Williston, ND

Highway 85

ND

Williams

588,340  1807 

Added from Company Record

1212 South Merrill Ave

MT

Dawson

26,000  1808 

Sidney, MT

35302 CR 130

MT

Richland

154,609  1809 

Gillette, Wy

24 Union Chapel Road

WY

Cambell

 

1810 

Casper, WY

2140 N 7 Mile Rd

WY

Natrona

883,866  1811 

La Barge, WY

333 N Main St

WY

Lincoln

199,178  1811 

Rock Springs, Wy

333 North Main Street

WY

Lincoln

Included in Plant 1811

1813 

Wamsutter, WY

512 Riner Ave

WY

Sweetwater

608,012  1814 

Watford City, ND

601 Main St

ND

McKenzie

1,421,105  1816 

Stanley SWD #2

6393 101st Avenue NW

ND

Mountrail

4,417,963  1901 

PBU RAFT Mgmt.

5805 East Hwy 80

TX

Midland

365,376 



 



--------------------------------------------------------------------------------

 

 

 

1904 

Abilene

4488 Newman Rd & I-20

TX

Taylor

74,687  1905 

Andrews Tool

510 NW Mustang Drive

TX

Andrews

251,958  1907 

Big Spring Tool

2008 West I-20

TX

Howard

1,360,168  1907 

Big Spring Tool New

Not provided and not on EY chart

TX

Howard

Included in Plant 1907

1908 

Breckenridge, Tx - Tool

3433 West Walker

TX

Stephens

247,335  1909 

Bridgeport, Tx -Tool

2103 Hwy 114

TX

Wise

13,990  1911 

Fort Lupton, CO

1632 Denver Ave

CO

Weld

529,617  1912 

Hobbs, NM

3503 Industrial Dr

NM

Lea

311,350  1913 

Knox City Tool

12889 Hwy 6 North

TX

Knox

100,626  1914 

Midland, Tx - Tool

3503 S County Rd 1210

TX

Midland

985,417  1915 

Odessa Tool

2900 East I-20

TX

Ector

666,796  1917 

Sonora Tool (RAFT)

603 N. Crockett

TX

Sutton

578,554  1917 

San Angelo Tool

4652 S Chadbourne

TX

Tom Green

Included in Plant 1917

1918 

Snyder Tool

213 N. College

TX

Scurry

329,254  1922 

Woodward, OK

6020 Oklahoma Ave

OK

Woodward

269,201  1923 

Midland RAFT Machine Shop

3509 S CR 1210

TX

Midland

621,468  1928 

Fort Morgan, CO

12701 Energy Road

CO

Morgan

191,469  1935 

Denver City

1171 State Hwy 83

TX

Yoakum

97,301  1936 

Breckenridge, Tx - Tool

3433 West Walker

TX

Stephens

5,213  1939 

Springtown

None provided

TX

Parker

408,092  1940 

Added from Company Record

 

OK

Woodward

 

2108 

Longview TX

5209 Estes Pkwy

TX

Gregg

279,833  2308 

Orla Kessler Orla, TX

5751 Weatherford Hwy

TX

Hood

187,040 



 



--------------------------------------------------------------------------------

 

 

 

3001 

PBU Drilling Management Tx

4701 South County Rd 1270

TX

Midland

1,358,438  4001 

Added from Company Record

Model Cities Industrial District

OK

Tulsa

2,332,750 

 

Ganado

1257 State Hwy 172

TX

Jackson

 

 

Cisco 60 Acres

14818 I-20

TX

Eastland

 

 

Breckenridge Tool

Hwy 180 West

TX

Stephens

 

 

Cisco (Div Office)

14902 IH-20

TX

Eastland

 

 

Longview

9674 Hwy 149

TX

Gregg

 

 

Big Spring

2206 Hwy 87

TX

Howard

 

 

Knox City

211 West Main

TX

Knox

 

 

Halletsville

2587 US Hwy 77 South

TX

Lavaca

 

 

Midland (P&A)

11114 W I-20 E

TX

Midland

 

 

Knox City

110 N Aspen

TX

Knox

 

 

Crane

898 N Hwy 385

TX

Crane

 

 

 





 



--------------------------------------------------------------------------------

 

 

 



SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Loan Parties

Part (a):

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.13 (continued)

Part (b)

 

none

 

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13 (continued)

Part (c)

 

 

Company Name

Jurisdiction of Organization

Organizational ID #

Federal Tax ID # (FEIN)

Address

Basic Energy Services, Inc.

Delaware

3611854

54-2091194

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Energy Services GP, LLC

Delaware

3611876

54-2091197

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Energy Services LP, LLC

Delaware

3611879

54-2091195

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Energy Services, L.P.

Delaware

2307778

75-2441819

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic Marine Services, Inc.

Delaware

3917169

20-2274888

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

First Energy Services Company

Delaware

3215172

84-1424993

801 Cherry Street, Suite 2100, Fort Worth, TX 761021

JetStar Holdings, Inc.

Delaware

3954247

74-3144248

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

JS Acquisition LLC

Delaware

4278935

26-2529500

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Acid Services, LLC

Kansas

2347722

48-1180455

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Coil Tubing Services, LLC

Colorado

20001207071

84-1563281

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Solutions, LLC

Colorado

20031245775

20-0122876

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Stimulation Company, LLC

Colorado

19961105940

84-1354572

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Maverick Thru-Tubing Services, LLC

Colorado

20091658924

27-1501902

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

MCM Holdings, LLC

Colorado

20011090566

84-1588538

801 Cherry Street, Suite 2100, Fort Worth, TX 76102



 



--------------------------------------------------------------------------------

 

 

 

MSM Leasing, LLC

Colorado

20091399908

27-0629182

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

The Maverick Companies, LLC

Colorado

20061298717

20-5244170

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Chaparral Service, Inc.

New Mexico

642181

85-0206424

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Admiral Well Service, Inc.

Texas

801050244

26-3164899

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Basic ESA, Inc.

Texas

57139400

75-1772279

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Globe Well Service, Inc.

Texas

46471700

75-1634275

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

JetStar Energy Services, Inc.

Texas

800481218

68-0605237

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Lebus Oil Field Service Co.

Texas

77931600

75-2073125

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Permian Plaza, LLC

Texas

800859993

26-0753425

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Platinum Pressure Services, Inc.

Texas

800888088

26-1338379

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

SCH Disposal, L.L.C.

Texas

704317322

75-2788335

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Sledge Drilling Corp.

Texas

800575730

20-4223140

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

Taylor Industries, LLC

Texas

801259923

27-2417037

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

XTERRA Fishing & Rental Tools Co.

Texas

158550700

76-0647818

801 Cherry Street, Suite 2100, Fort Worth, TX 76102

 

 

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 6.12

Guarantors

 

Acid Services, LLC, a Kansas limited liability company

Admiral Well Service, Inc., a Texas corporation

Basic Energy Services GP, LLC, a Delaware limited liability company

Basic Energy Services LP, LLC, a Delaware limited liability company

Basic Energy Services, L.P., a Delaware limited partnership

Basic ESA, Inc., a Texas corporation

Basic Marine Services, Inc., a Delaware corporation

Chaparral Service, Inc., a New Mexico corporation

First Energy Services Company, a Delaware corporation

Globe Well Service, Inc., a Texas corporation

JetStar Energy Services, Inc., a Texas corporation

JetStar Holdings, Inc., a Delaware corporation

JS Acquisition LLC, a Delaware limited liability company

LeBus Oil Field Service Co., a Texas corporation

Maverick Coil Tubing Services, LLC, a Colorado limited liability company

Maverick Solutions, LLC, a Colorado limited liability company

Maverick Stimulation Company, LLC, a Colorado limited liability company

Maverick Thru-Tubing Services, LLC, a Colorado limited liability company

MCM Holdings, LLC, a Colorado limited liability company

MSM Leasing, LLC, a Colorado limited liability company

Permian Plaza, LLC, a Texas limited liability company

Platinum Pressure Services, Inc., a Texas corporation

SCH Disposal, L.L.C., a Texas limited liability company

Sledge Drilling Corp., a Texas corporation

Taylor Industries, LLC, a Texas limited liability company

The Maverick Companies, LLC, a Colorado limited liability company

XTERRA Fishing & Rental Tools Co., a Texas corporation

 

 

 



--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01

Existing Liens

None





 

--------------------------------------------------------------------------------

 

 



SCHEDULE 7.02

Existing Indebtedness

1.Indebtedness under the 2019 Senior Notes; and

2.Indebtedness under the 2022 Senior Notes.





 

 

--------------------------------------------------------------------------------

 

 



SCHEDULE 7.09

Burdensome Agreements

None





 

 

--------------------------------------------------------------------------------

 

 



 

SCHEDULE 10.02

Administrative Agent’s Office, Certain Addresses for Notices

If to Agent, at:

U.S. Bank National Association

214 North Tyron Street, 27th Floor

Charlotte, NC 28202

Attention: James Hanley, CDO Trust Services

Telephone: (302) 576-3714

Facsimile: (704) 335-4678

Email: Agency.Services@usbank.com and james.hanley1@usbank.com

With a copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Telephone: (212) 419-5841

Facsimile: (973) 422-6893

Attention: Ted Sica

Email: tsica@lowenstein.com

 

 

 

--------------------------------------------------------------------------------

 

 



EXHIBIT A

FORM OF LOAN NOTICE

Date:                       ,         

To:U.S. Bank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated
as of February 17, 2016 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the "Agreement;" the terms defined therein being
used herein as therein defined), among Basic Energy
Services, Inc., a Delaware corporation (the "Borrower"),
the Lenders from time to time party thereto, and U.S. Bank National Association,
as Administrative Agent.

The undersigned hereby requests (select one):

☐ Borrowing of Closing Date Term Loans

1.On                                       (a  Business Day).

2.In the amount of $                                     

☐ Borrowing of Delayed Draw Term Loans

1.On                                       (a  Business Day).

2.In the amount of $                                     

Delivery of an executed counterpart of a signature page of this notice by
 fax transmission
or other electronic mail transmission (e.g. "pdf" or "tif") shall be effective as delivery
of a manually executed counterpart of this notice.

 

 

--------------------------------------------------------------------------------

 

 



 

BASIC ENERGY SERVICES, INC.

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

[Reserved]

 

 

Exhibit B to Term Loan Credit Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF NOTE

                       ,          

FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby  promises to pay to
[______________]
or registered assigns (the "Lender"), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each
Loan from time to time made by
the Lender to the Borrower under that certain Term Loan Credit Agreement, dated
as of February 17, 2016 (as amended, restated, extended,
supplemented or otherwise modified in  writing from time to time, the
 "Agreement;" the terms
defined therein being used herein as therein defined), among the Borrower, the Lenders from time to time party thereto, and U.S.
Bank National Association, as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All payments of principal
and interest shall be made to the Administrative Agent for the account of
the Lender in Dollars in
immediately available funds at the Administrative Agent's Office. 
If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is one of the Notes referred to in the  Agreement, is entitled to the
benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions
provided therein.  This Note is also entitled to the benefits of the Guaranty and is secured
 by  the Collateral.  Upon the occurrence and continuation of one or more
of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Loans made by the Lender shall be evidenced by
one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
 of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and non-payment of
this Note.





Exhibit C to Term Loan Credit Agreement

-1-

 

--------------------------------------------------------------------------------

 

 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

BASIC ENERGY SERVICES, INC.

By:

 

Name:

 

Title:

 

 





Exhibit C to Term Loan Credit Agreement

-2-

 

--------------------------------------------------------------------------------

 

 



LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Amount of Loan Made

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C to Term Loan Credit Agreement

-3-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,          

To:U.S. Bank National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated
as of February 17, 2016 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the "Agreement;" the terms defined therein being
used herein as therein defined), among Basic Energy Services, Inc., a
 Delaware corporation (the "Borrower"),
the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.

The undersigned hereby certifies as of the date hereof that he/she is the
                                of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.The Borrower has delivered the year-end audited financial statements
required by Section
6.01(a) of the Agreement for the fiscal year of the Borrower ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.The Borrower has  delivered the unaudited financial statements required by
 Section
6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as of the above
date.  Such financial statements fairly
present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence  of  footnotes.

 

[Use following paragraph 1 for month-end financial statements]

 

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(c) of the Agreement for the fiscal month of the Borrower ended



Exhibit D to Term Loan Credit Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

as of the above date.  Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has  caused to be
made under his/her supervision, a detailed review
of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered
 by such financial statements.

3.A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining whether during
such fiscal period the Borrower performed and observed all its Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal
period the Borrower
performed and observed each covenant and condition of the Loan Documents applicable to it,
and no Default has occurred and is continuing.]

--or--

[to the best knowledge  of the undersigned, the following
covenants or conditions have not been performed or observed and the following
is a list of each such Default and its nature and status:]

4.The representations and warranties of the Borrower and each other Loan
Party contained in Article
V of the Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer  to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the
representations and warranties contained in Sections
5.05(a) of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Agreement, respectively.

5.The financial covenant analyses and information set forth on Schedules 1 and
 2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                       ,         .

BASIC ENERGY SERVICES, INC.

By:

 



Exhibit D to Term Loan Credit Agreement

-2-

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:

 





Exhibit D to Term Loan Credit Agreement

-3-

 

--------------------------------------------------------------------------------

 

 

For the Quarter/Year/Month ended [________] ("Statement Date")

SCHEDULE 1
to the Compliance Certificate
($ in 000's)

I.Section 7.12 – Capital Expenditures and Capitalized Lease payments.

A.aggregate Capital Expenditures and Capitalized Lease payments by the Borrower
and its Subsidiaries made during the applicable fiscal quarter: $_____

B.Permitted Capital Expenditures and Capitalized Lease payments for the
applicable fiscal quarter:    $_____

C.Covenant Compliance (Line I.A < I.B):[Yes] [No]

 

Exhibit D to Term Loan Credit Agreement

-4-

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into
 by and between [the][each] Assignor identified
in item 1 below ([the][each, an] "Assignor") and [the][each] Assignee identified in item 2 below
([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings  given to them in the Term Loan Credit
Agreement identified below (the "Credit Agreement"), receipt of a copy of
which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein
by reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
 assigns to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases
and assumes from [the Assignor][the respective Assignors], subject to and in
accordance
with the Standard Terms and Conditions and the Credit Agreement, as of
the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of [the Assignor's][the respective
Assignors'] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the
extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] with respect to the Loans and/or
Commitments identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity
as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity
related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold 



Exhibit E-1 to Term Loan Credit Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to herein collectively
as [the][an] "Assigned Interest").  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.Assignor[s]______________________

______________________

2.Assignee[s]:______________________

______________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] or
[GS Approved Party], as applicable]

3.Borrower:Basic Energy Services, Inc.

4.Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement

5.Credit Agreement: Term Loan Credit Agreement, dated as of February
17, 2016, among Basic Energy Services, Inc., as Borrower, the Lenders from
time to time party thereto, and U.S. Bank National
Association, as Administrative Agent.

6.Assigned Interest:

Assignor[s]

Assignee[s]

Closing Date Term Loans/Closing Date Commitments/ Delated Draw Term Loans/
Delayed Draw Commitments

Aggregate
Amount of Commitment/Loans for all Lenders

Amount of Commitment /Loans Assigned

Percentage Assigned of Commitment/ Loans

CUSIP  
Number

 

 

_______

$ ___________

$ _________

___________%

 

 

 

_______

$  ___________

$ _________

___________%

 

 

 

_______

$  ___________

$ _________

___________%

 

 





Exhibit E-1 to Term Loan Credit Agreement

-2-

 

--------------------------------------------------------------------------------

 

 

[7.Trade Date:_____________]

Effective Date: _____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE  AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION  OF TRANSFER IN THE REGISTER
THEREFOR.]

[signature page follows]





Exhibit E-1 to Term Loan Credit Agreement

-3-

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE
[NAME OF ASSIGNOR]

By:

 

 

Title:

 

[Consented to and] Accepted:

U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent

By:

 

 

Title:

 

 

 

 

[Consented to]: 

BASIC ENERGY SERVICES, INC.,

By:

 

 

Title:]

 





Exhibit E-1 to Term Loan Credit Agreement

-4-

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1. Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in
connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
 genuineness, sufficiency or value of the  Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any  Loan
Document or  (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person  of any of their respective obligations under any  Loan Document.

1.2. Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all  action necessary, to execute and
deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement,
(ii) it meets all the requirements to be an assignee
under Section 10.06(b)(iii), (v) [and (vi)] of the Credit Agreement (subject to such consents, if
any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound  by
the provisions of the Credit Agreement as a Lender thereunder  and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with  respect to decisions to
acquire assets of the type represented  by
 [the][such] Assigned Interest and either it, or the Person exercising discretion in
making its
 decision to acquire [the][such] Assigned Interest, is experienced in acquiring assets
 of such type, (v) it has received a copy
 of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable,  and such other documents and
information as it deems appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has, independently
and without reliance upon the Administrative  Agent  or any
other Lender and based on such documents and
information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered
 by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance 



Exhibit E-1 to Term Loan Credit Agreement

-5-

 

--------------------------------------------------------------------------------

 

 

upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in taking or not
taking action under the Loan Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to be performed by
it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent
shall make all  payments in respect of [the][each] Assigned Interest (including
payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for amounts which
have accrued to but excluding the
 Effective Date and to [the][the relevant] Assignee for amounts which
have accrued  from and after the Effective Date.

3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto
and their respective successors and assigns.  This Assignment and Assumption
may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery
of an executed counterpart of a signature page
of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed  by, and construed in accordance with, the law of the State
of New York.

 

Exhibit E-1 to Term Loan Credit Agreement

-6-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Details Form

Entity Name:

Entity Tax ID:

 

Article XIOperations/Administrative Contacts (for drawdowns, repayments, rate
setting, payment noticesetc.):

Article XIINotice Contact(s):

Name: 

Attn:

Address: 

Telephone: 

Direct Fax:

Email: 

 

Name: 

Attn:

Address: 

Telephone: 

Direct Fax:

Email: 

 



Article XIIIWire Instructions:

 

Bank Name:

ABA:

Account Name:

Account Number:

SWIFT:

FFC:

 

Credit & Trade Closer (Loans):

 

Name: 

Attn:

Address: 

Telephone: 

Direct Fax:

Email: 

 

Please forward Amendments, Waivers, and Compliance to: 

Name: 

Attn:

Address: 

Telephone: 

Direct Fax:

Email:

 





Exhibit E-2 to Term Loan Credit Agreement



 

--------------------------------------------------------------------------------

 

 

Closing Documentation Forwarded to:



Name: 

Attn:

Address: 

Telephone: 

Direct Fax:

Email:  

 

 

Name as to Appear on Assignment Agreement:

 

 

 

 

Exhibit E-2 to Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

FORM OF NOTICE OF LOAN PREPAYMENT

TO:

U.S. Bank National Association, as Administrative Agent

RE:

Term Loan Credit Agreement, dated as of February 17, 2016, among Basic Energy
Services, Inc., a Delaware corporation (the "Borrower"), the
 Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent, (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Credit Agreement")

DATE:

[Date]

 

The Borrower hereby notifies the Administrative Agent that on
[________], pursuant to the terms of Section 2.05(a) (Optional Prepayments) of
the Credit Agreement, the Borrower intends to prepay  the Loans in the
following amount:

$________________

Delivery of an executed counterpart of a signature page of this notice by
 fax transmission
or other electronic mail transmission (e.g. "pdf" or "tif") shall be effective as delivery
of a manually executed counterpart of this notice.

BASIC ENERGY SERVICES, INC.
a Delaware corporation

By:

 

Name:

 

Title:

 

 

Exhibit F to Term Loan Credit Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

[Reserved]

 

Exhibit G to Term Loan Credit Agreement

-1-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

[Reserved]





Exhibit H to Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 



EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated
as of February 17, 2016 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the "Credit Agreement") among Basic Energy Services, Inc., a
Delaware corporation (the  "Borrower"), the Lenders from time to
time party thereto, and U.S. Bank National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
 of the Borrower within the meaning of Section 871(h)(3)(B)  of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the  Borrower with a
certificate of its non-U.S. Person status
on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2)
the undersigned shall have at all times furnished the Borrower
and the Administrative Agent with a properly completed and currently
effective certificate in the calendar year in which each payment
is to be made to the undersigned or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:                        ,   20[ ]

 

Exhibit I-1 to Amended and Restated Credit Agreement

-2-

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated
as of February 17, 2016 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the "Credit Agreement") among Basic Energy Services, Inc., a
Delaware corporation (the  "Borrower"), the Lenders from time to
time party thereto, and U.S. Bank National Association as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby
 certifies that (i) it is the sole record and beneficial owner of the participation
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
 ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable). 
By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in the calendar year in which each
 payment is to be made to the undersigned or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

Date:                        ,   20[ ]

 

Exhibit I-2 to Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of February
17, 2016 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the "Credit Agreement") among Basic Energy Services, Inc., a
Delaware corporation (the  "Borrower"), the Lenders from time to
time party thereto, and U.S. Bank National Association as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect of
which it is providing this certificate, (ii) it and/or its direct or indirect
 partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant
to a loan agreement entered into in the ordinary course of its trade or business within the
meaning of Section 881(c)(3)(A)  of the Code, (iv) none of its direct
 or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS  Form W-8BEN or IRS Form W-8BEN-E
(as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS  Form W-8BEN or
IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
partners/members that is claiming the portfolio interest exemption. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished such
Lender with a  properly  completed and currently
 effective certificate in the calendar year in which each payment is to be made
to the undersigned or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

 

Name:

 

Title:

 

Date:                        ,   20[ ]

 

Exhibit I-3 to Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated
as of February 17, 2016 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the "Credit Agreement") among Basic Energy Services, Inc., a
Delaware corporation (the  "Borrower"), the Lenders from time to
time party thereto, and U.S. Bank National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it and/or its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any
 of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the  Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable) or (ii) an IRS Form W-8IMY accompanied  by an IRS Form W-8BEN or
 IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
partners/members that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1)
if the information provided on this
certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2)
the undersigned shall have at all times furnished the Borrower and
the Administrative Agent with a properly completed and currently
effective certificate in the calendar year in which each payment is to be
made to the undersigned or in either of the two calendar years preceding
such payments.





Exhibit I-4 to Term Loan Credit Agreement

 

--------------------------------------------------------------------------------

 

 



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:                        ,   20[ ]

 

 

 



Exhibit I-4 to Term Loan Credit Agreement

-2-

 

--------------------------------------------------------------------------------